Matter of Attorneys In Violation of Judiciary Law § 468-a. (2019 NY Slip Op 03883)





Matter of Attorneys In Violation of Judiciary Law § 468-a.


2019 NY Slip Op 03883


Decided on May 16, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.




Decided and Entered: May 16, 2019
[*1]
In the Matter of ATTORNEYS IN VIOLATION OF JUDICIARY LAW § 468-a.

Calendar Date: April 8, 2019

Before: Garry, P.J., Clark, Aarons, Rumsey and Pritzker, JJ.


Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER ON MOTION
Per Curiam.
The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) moves pursuant to Rules for Attorney Disciplinary Matters (22 NYCRR) § 1240.9 (a) (5) and Rules of the Appellate Division, Third Department (22 NYCRR) § 806.9 for an order suspending respondent attorneys — all of whom either last listed a registration address within this Judicial Department or were admitted to practice by this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.7 [a] [2]) — upon the ground that they have failed to fulfill their respective attorney registration obligations for at least the last two consecutive biennial registration periods (see Judiciary Law § 468-a; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1). Respondents were noticed of the application by publication pursuant to the terms of an order to show cause issued by this Court, which was marked returnable April 8, 2019 and which is supported by affidavit of AGC's counsel with exhibits (see generally Judiciary Law § 90 [6]).
Judiciary Law § 468—a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 require that attorneys admitted to practice in New York file a registration statement with the Office of Court Administration on a biennial basis. This obligation extends to all attorneys admitted in New York, regardless of where they work or reside, and even applies to attorneys who have been suspended or who have retired from the practice of law altogether (see Rules of Chief Admin of Cts [22 NYCRR] § 118.1 [a]-[c], [g]). After an attorney's initial registration upon admission to the bar, the obligation to register is triggered by the attorney's birthdate every other year thereafter, and an attorney has a 30-day grace period following his or her birthdate in which to satisfy the obligation (see Judiciary Law § 468-a [2]; Rules of Chief Admin of Cts [22 NYCRR] § 118.1 [a]-[c]). Since the registration requirement applies "for as long as the attorney remains duly admitted to the New York bar" (Rules of Chief Admin of Cts [22 NYCRR] § 118.1 [a]-[c]), it may only be terminated by the attorney's death, disbarment or formal resignation upon order of the Appellate Division (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]).[FN1]
The failure to duly register as an attorney "shall constitute conduct prejudicial to the administration of justice and shall be referred to the appropriate appellate division . . . for disciplinary action" (Judiciary Law § 468—a [5]; see Benjamin v Koeppel, 85 NY2d 549, 556 [1995]; Rules of Chief Admin of Cts [22 NYCRR] § 118.1 [h]). To be sure, the Rules of Professional Conduct explicitly define "conduct that is prejudicial to the administration of justice" as attorney misconduct (see Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]), and this Court has repeatedly and consistently held that an attorney's failure to comply with his or her registration requirements is professional misconduct warranting the imposition of discipline (see Matter of Attorneys in Violation of Judiciary Law § 468—a, 113 AD3d 1020, 1021 [2014]; Matter of Attorneys in Violation of Judiciary Law § 468—a, 65 AD3d 1447 [2009]; Matter of Arms, 251 AD2d 743, 743—744 [1998]; Matter of Ryan, 238 AD2d 713, 713—714 [1997]; Matter of Farley, 205 AD2d 874, 874—875 [1994]).
AGC has put forth uncontroverted evidence of respondents' misconduct in the form of documentary proof that each respondent has repeatedly failed to fulfill his or her attorney registration obligations and remains delinquent in that obligation to date (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.9 [a] [5]). Accordingly, AGC's motion is hereby granted and the 2,353 respondents listed on the schedule attached hereto are suspended, effective immediately and until further order of this Court (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.16; see also Matter of Attorneys in Violation of Judiciary Law § 468-a [D'Alessandro], 169 AD3d 1349 [2019]; Matter of Jing Tan, 164 AD3d 1515 [2018]).
Garry, P.J., Clark, Aarons, Rumsey and Pritzker, JJ., concur.
ORDERED that the motion of the Attorney Grievance Committee for the Third Judicial Department is granted; and it is further
ORDERED that the respondents listed on the schedule attached hereto are suspended from the practice of law, effective immediately, and until further order of this Court; and it is further
ORDERED that, for the period of suspension, each named respondent is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and each respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself or herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that each respondent shall comply with the provisions of the Rules for Attorney Disciplinary Matters regulating the conduct of suspended attorneys and shall duly certify to the same in his or her affidavit of compliance (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.15); and it is further
ORDERED that this Memorandum and Order on Motion shall be deemed served upon respondents by its publication on the website maintained by this Court and by weekly publication on this Court's Twitter account for a period of no less than 30 days.

NAME
A RONG, FNU


ATTY. REG. NO.
5072905





AARON, HARRIS JAY


4042982





ABAYA, MARK FRANCIS PANLASIGUI


4787180





ABELLARD, DELPHINE ANNE


2501112





ABLO, SELIM


4086682





ABONGWA, EMMANUEL NGWA


2779304





ACHLIOPTAS, PAVLOS


4853222





ACOSTA, ERIK CHRISTIAN


4178471





ADACHI, KINJI


4529095





ADAMS, LINDA


2744712





ADDO-ATUAH, EWURAFUA


4849477





ADEMOLA, ABAYOMI ADEOLU


4401832





ADEYEMI, OLUFOLAKE AYODEJI


4214722





AGUDELO, MAURICIO


4847927





AGUELE, CHRISTINE MARIE


2795987





AHIEZER, ROY


4113676





AHMAD, FATIMA FAROOQ


3068632





AHMAD, ZARA SARFRAZ


5194832





AHMED, AZIZA


4710539





AHN, JEHYUN


4631933





AKINTOMIDE, CECILIA OLUBUKOLA


2370567





[*2]AKUSU-OSSAI, AUGUSTA OVO


4572145





ALABURDA, LAWRENCE


1995422





ALBANESE, CHRISTOPHER JOSEPH


4020269




ALESE, OLUFEMI ABAYOMI 

3930187




ALEXANDER, KEVIN JOHN 

2014819





ALGILANI, DANIEL KAMIAR


4585014





ALI, AHMAD


4175121





ALI, PERVEEN RACQUEL


4544771





ALJALIAN, NATASHA N.


3035649





ALLEN, THOMAS ATHERTON


2773232





ALLPORT, WILLIAM WILKENS


1764042





ALMASIAN, MICHAEL VAROUJAN


2550903





AL-NAIMI, MACHAILLE HASSAN


5137062





ALSAHLANI, MUTHNA SALIH


4709002





AMAH, UDOKA OBIE


4475612





AMAKO, OGECHI OBIAGELI LORRAINE


4642930





AMANEZIS, ZOE N.


5059795





AMINI, LISA


4123402





AMOBI, IJEOMA OLUCHI


4331385





AN, HONG JUN


4981346





ANATOLITOU, ANNA


4122859





ANDERSON, RACHEL HOPE


4383071





ANDERSON, KENNETH L


4259255





ANDERSSON-WILLARD, NINA ELISABET


4210167





ANDISON, TIMOTHY ALEXANDER GORDON


3975703





ANDO, JUN


4442570





ANDREWS, SARAH LENA


4446357





ANDROSKI, MARY B.


2609436





[*3]ANIEDOBE, CHRISTOPHER EGBUNA


3982196





ANSARI, IRAM KHAN


4427308





ANTHONY, STEPHEN MONYEL


4805347





APPIAH, JOHN FRANCIS KWESI OTUROKU


4166138





APPLEBY, RONALD CRAIG


2474088





ARAI, NAOKI


2469229





ARMSTRONG, CHANETTE JIYEUN LEE


2900488





ARRIETA, IGNACIO RAMON


4224838





ARROYO, ROBERT LUIS


2942977





ARROYO, DAVID MATTHEW


4372991





ASADA, TOMOKI


4253696





ASADI-SARAVI, KEVIN I.


4450169





ASAKA, ANSON CARLTON


2923340





ASHWORTH, WILLIAM ROBERT


2657963





ASTAKHOV, EVGENY V.


3015690





ATKINSON, EMILY REBECCA


4733325





ATUAHENE, BERNADETT


4219713





AVALLONE, JOY LINDSAY


4966123





AVERY, PETER MICHAEL


4409272





AWOSIKA, OMOTOLA OLUWAFUNKE


4048096





AWUAH, YAW OFORI


4432662





AYLESWORTH, KAFAYAT MORENIKE


4308722





BABB, MARGARET JOANN


2396703





BACH, BRYAN JOSEPH


4958435





BACON, ELIZABETH LOGSDON


2593226





BADANES, MARSHA SCHROEDER


2875102





BAE, JUNG HWAN


4914834





BAEK, JAE HO


4671780





[*4]BAEK, DAEYONG


4898623





BAEK, ARNOLD YOO-HUM


4414132





BAGEAC, CHRISTINE R.


2986156





BAHI, MYRIAM


4855987





BAI, JUNLIN


4976783





BAILESS, JESSICA ANN


4244257





BAILEY, BRIAN D.


4579074





BAKER, JAVONNA CIERRA


5167093





BALDWIN, COURTNEY LYNN


5112248





BALES, AMY RENEE


4390704





BALKE, GREGORY ALAN


2389682





BALL, JOSEPH AARON


4509329





BALLANTYNE, CHRISTINE MICHELLE


4319505





BALLEGOOYEN, JACK VAN


2566198





BALLON, DANIEL


4947594





BAMPTON, DEBRA KAREN


2845527





BANGURA, HAWA-JANE


2847176





BANKS, PATRICK VINCENT


4076709





BANNACH, KEITH BERNARD


2912350





BANSAL, JASPREET KAUR


4632774





BAO, CHEN


4319448




BARAQUE, GEORGE JUAN 

2533370





BARRACHINA, PAULA


5079652





BARRIE, THOMAS SHEARER


2670321





BARRON, KEVIN LAWRENCE


2178341





BARRON, SEAMUS JOHN


4911715





BARSIMANTO, MICHAEL ANTHONY


5155619





BARTLETT, LOU STEVENS


2287878





[*5]BASCH, SOLOMON HERTZEL


2469484





BASERI, NAZANIN


4914495





BASHA, BESIM


3070398





BASS, RICHARD WAYNE


4489852





BASS, ALLEN DEEPAK


4959078





BASTIAN, ZACHARY MICHAEL


5096102





BATEH, FUAD YOUSEF


3998770





BATTISTI, JOHN JAMES JR.


4711123





BAUDLER, DAVID EVAN


2208700





BAUMRIND, JOANNE SANDRA


2070969





BEAN, LONNIE JAMES


5119896





BECKER, MICHAEL KARL


2118008





BEDDINGFIELD, ANN S.


1884618





BEESLEY, SIMON RICHARD


4075271





BEHRMAN, ROBYN LORI


2615961





BELL, JOHN MICHAEL


4341939





BELL, ANGELA CHRISTINE


4506457





BENGI, TSIPORA


4905493





BENITEZ, WILFREDO


4076147





BENNETT, LEE ANTHONY


2965226





BENNETT, MICAELA PRENDERGAST


4436259





BENNINGFIELD, WILLIAM ANTHONY


4787313





BENSON, RICHARD W.


4113155





BENSON, BRUCE WILLIAM


2389914





BENZ, WILLIAM WALKER


4067096





BENZAQUEN, MAURICE


4049722





BERGLUND, GEORGE DARRELL


2249258





BERGMAN, ARTHUR


2292290





[*6]BERHANE, DANIEL MESGHENNA


4335535





BERKENBUSCH, KATHRIN


4004370





BERKOWITZ, NANCY LEE


2749901





BERLER-SHAPIRA, AYALA


2996668





BERNSTEIN, AMIR YAACOV


4021432





BESLOW, EDWARD DOAN


1883081





BHASIN, SAURABH


4428629





BHATTACHARYA, SHILPI


4636320





BHINDI, KETAN DHANESH


4840096





BHULLER, HARSHAREN KAUR


4425047





BIBLIOWICZ-GOTTLIEB, MALKY


4249132





BIDDLE, RANDAL SCOT


4093928





BIRINGER, KELLY JEAN


4892428





BISHNOI, ASHWIN


4593380





BISHOP, DONALD J.


1546340





BLINICK, JESSE NOAH SIMON


4623161





BLINKOVA, NATALIA VICTOROVNA


2990323





BLIZNIKAS, TOMAS


4112280





BLOCK, CARSON CUTLER


4378261





BLOMBERG, ERIC GEORGE


4351375





BLUMENTHAL, MORRIS


4306205





BOAKYE, MARY ADWOA


2818847





BOAKYE-AGYEI, DOREEN GENEVIEVE


4679353





BOBB, MATTHEW IAN


5024252





BOBENSKI, ANDREW LEE


4869459





BOBINGER, LINDSEY PATRICIA


4739223





BOBROW, ADAM FRANK


2902856





BOCHNER, JOANNA


4260600





[*7]BODIN, CAROLE


4749701





BOITEAU, MARISOL


4129458





BOND, KATHLEEN ELIZABETH


4978490





BONDER, ALAN M.


2519536





BONGARD, VICTOR III


2952539





BONNICI, GISELE LISA


2906980





BORDON, JEFFREY SCOTT


4772638





BORGFORD-PARNELL, NATHAN ARTHUR


4863726





BOSMANS, BERTRAND G.


2058659





BOSON, BO MARTIN


3896396





BOSWORTH, STEPHANIE MONIQUE


2656726





BOUBEKEUR, ILIANA NADIA


3934049





BOUDREAUX, JOSHUA PAUL


4636064





BOUILLION, KENNETH ANTOINE


4218129





BOUMAN, JEFFREY STUART


4030888





BOURDEAUT, THOMAS CHRISTOPHE


4539177





BOURKE, RICHARD DAVID


4422671





BOWEN, DIANA LEE


3985462





BOWLES, JENNIFER S.


3992997





BOWSER, ALAN STEELE


2896991





BOYD, MARY


4951554





BOYE, BOBBY WALLY


4786729





BOYKIN, JERRY WILLIAM


2993749





BOYLAN, ERIN ELIZABETH-ANN


4714911





BRANDT, COLEEN LEIGH


3946647





BRANS, DENNIS MARTIN


2195949





BRASWELL, JENNIFER WINSTON


4133088





BRAUN, DAPHNE CAMPBELL


3928603





[*8]BREGASI, FLORION


4426185





BREITOWICH, SYLVIA LEAH


5025820





BRENNAN, MICHAEL BARRY


3879368





BRESOLIN SILVER, SARAH KATHRYN


4605358





BRETTHOLZ, MYRIAM


4172045





BREWER, CRISTOBAL


4136784





BRIAN, DOROTHY ELIZABETH


4322285





BRIDE, MICHAEL THOMAS


4588679





BRIGGS, JULIET CHRISTOPHER


4951521





BRINGER-MERMONT, MATTHIEU JEAN


2688828





BRIZZELL, ANN MARGARET


4359154





BRODSKY, SANDRA EILEEN


2558427





BROMBERG, RACHELLE


2108298





BROOKS, THOMAS FRANK


2881191





BROOKS, JEFFREY L


4350971





BROWN, LAURENCE KENNETH


1597376





BROWN, G MICHAEL


1811066





BROWN, MICHELLE ANN


3892494





BROWN, WESLEY BRANDON


4027413





BROWN, ANNE MARGARET


4424875





BROWN, LISA N.


4274148





BROWN, STEVEN RAY


4861316





BROWNE, KATHLEEN R.


2914166





BRUDER, LAUREN JILL


2464121





BRUNKER, ALAN JAMES


4890786





BRYANT, MEREDITH ADELE


5178991





BUCKLEY, JOCELYN LOUISE


5163662





BUDISH, ADAM E.


2038875





[*9]BULJEVICH, ESTEBAN C.


3991270





BULLARD, SUSAN DIANE


4001798





BULLICK, RICHARD JAMES


4708970





BUMBACO, MICHELLE A.


2653558





BURBERRY, LIZABETH HEATHER


4514915





BURGER, THOMAS JOSEPH JR


2729192





BURIANOVA, KLARA


4134375





BURKE, JOHN JOSEPH ALOYSIUS


2290740





BURNS, RICHARD ALLEN


4309316





BURWELL, CURT EUGENE


4144820





BUSSU, ORLY


4236824





BUSTOS, RITA JEAN


4697538





BUTCHER, HELEN


4726071





BUTTERFIELD, FRANK RICHARD


4040044





BYRNE, THOMAS BENEDICT


4145280





BYRNE, MARTHA ELIZABETH


4505913





BYRNES, JILL MARIE


3027927





CADIGAN, RICHARD THOMAS


2976017





CAGANDA, MARIA FRANCIA FATIMA MADAR


4636056





CAGNIART, ANNE-LAURE VIRGINIE


5149075





CAI, YAN PING


4974598





CAIN, DAX ELLIOT


5068952





CAJIAO, XIMENA T.


2811479





CALANDRA, JOANNE M.


1934447





CALBO, LEONARD PETER


2525681





CALECA, JOHN JOSEPH


3056207





CALLIER, SHAWNEEQUA LAUREN


4499422





CALVIN, KELLEY AMBER TOMPKINS


4893343





[*10]CAMERON, DONNA MARIE


4421970





CAMME, KRISTIN MARIA


5129754





CAMP, JOHN W. II


3907615





CAMPANELLI, KRISTINE MARIE


4897229





CAMPBELL, ROXANNA SOPHIA


3995404





CANNIFF, CHRISTOPHER THOMAS


4961439





CAPACCIO, WENDY ELIZABETH


4043980





CAPITAN, JOSEPH DAVID


4754891





CAPONE, CHRISTOPHER JAMES


4691572





CARACCIOLO, DAVID


4094603





CARDONE, JESSICA LEE


4607487





CARMAN, MICHAEL LEWIS


4474524





CARROLL, EDWARD JOHN


2290195





CARVAJAL, LAZARO


4637112





CASAGRAND, ROBERT STEPHEN


4798708





CASCANETT, ANN ELIZABETH


4028585





CASEY, DONAL PATRICK


2558633





CASHMAN, DANIEL FRANK


1782333





CASIE CHITTY, ROZAIN ELIZABETH


4317186





CASPI, DAVID JORDAN


3007978





CASSIDY, JOSEPH FRANCIS


4155974





CASTANEDA, KAREN GAY


4428926





CASTRILLON, ANDRES A.


4577680





CAVANAUGH, JOHN JOSEPH JR.


5022694





CAYTEN, THOMAS E.


2195055





CECH-VINHAIS, VIKTORIA KAROLINA


2879765





CETINKAYA, EMINE OYA


4248951





CETKOVIC, DRAGAN MARINKO


2421311





[*11]CEVOLI, KRISTEN ROSE


4971198





CHAE, SUNG YONG


4632105





CHAFFEE, DEVON ELIZABETH


4769170





CHAMBAZ, NATHALIE BEATRICE CELINE MARI


4157889





CHAMBERLAIN, CLYDE ERNEST


2881977





CHAMBON, LAURA


4937546

CHAMSEDDINE, JAD 

4917092





CHAN, CHIH-WEI


4594461





CHAN, PEARL CHI PUI


4996740





CHANDARANA, YOGAIN JITENDRA


3897360





CHANG, YIWEI


2140200





CHANG, CHU-YOUNG


4057329





CHANG, YOUNG-SOO


4437356





CHANG, SHENG-HSIN


4238333





CHANG, GWIYOUM


4851648




CHANG, KRIS YUNHEE 

2901924





CHANG, HSUEH-E


4078622





CHANG, CAROLINE HWA-I


4068144





CHANG, BO EUN


5109897





CHANG, JOANN SEOJIN


4819231





CHANG, LING-FANG


5082524





CH'ANG, MICHAEL HSIN-CHIEH


4871851





CHAO, WEI-HUNG


2959948





CHAO, PEI-JUN


4750006





CHAPLA, JENNIFER KATHRYN


4709028





CHARBIT, JONATHAN


5173646





CHATFIELD, JEFFREY CHARLES


2528677





CHATTERJEE, SOHINI


4296125





[*12]CHATTERJI, SHAGOR KENT


2849818





CHATTHAWEESAK, THIRAPHAT


4958450





CHAUDHURI, PRIYANKA


4918629





CHAUDRY, MADEHA K


4478350





CHAYOUN, EMILY


4911012





CHECK, CAROLYN MICHELLE


4840187





CHEN, CHING-HUA


4671087





CHEN, LUYING


4230264





CHEN, XINMEI


4237467





CHEN, HAI-LUN


4727509





CHEN, CHENG-HO


4541736





CHEN, HSIN-YI


4436945





CHEN, YU-CHANG


4835740





CHEN, SZU-YU


4708822





CHEN, GARY


4624433





CHEN, CHIEN-YING


4452009





CHEN, XUNFENG


4945556





CHEN, YANYANG


4667127





CHEN, YING


5153390





CHEN, AIJING


5185475





CHENG, GUOCHUAN


4726162





CHEUNG, SAMUEL DAVID


4199824





CHEVALIER, MAURICE THOMAS


4902698





CHEW, ELLY


4352480





CHIA, DORCAS LU-ANN


4946224





CHIAZOR, PATRICIA


4071692





CHIN, SARA T.


4676607





CHINYERERE, POINTER KUFAKUNESU


5182142





[*13]CHIU, CHAOYUAN


4528717





CHIU, CHIEN-HSUN


4470043





CHO, LOUISE M.


2540029





CHO, SUNG KUK


4230793





CHO, SUNG HUN


5087143





CHO, SANGJOON


4766580





CHO, CHUNG HYUN


5057443





CHO, SOO-HYUN


4528600





CHO, HEE-KYOUNG SPIRITAS


4707345





CHO, SEUNG WOO


4854444





CHO, WON JUN


4492229





CHO, WOOHYOUNG


5056320





CHO, SOOYEON


4496162





CHO, YEN-AN


5087986





CHODOSH, LEONARD


1744374





CHOI, MYUNGSUK


4350641





CHOI, JAE SEOG


2910636





CHOI, CHUL WOOK


4560306





CHOI, YOUNG JOO


4570966





CHOI, MYEONG-HO


4264503





CHOI, INSUN


4503926





CHOI, INHO


4405742





CHOI, JONGMOO


4959623





CHOI, KYEUNG SEO


4677290





CHOI, JUNG YOON


4741963





CHOI, IN YOUNG


5017561





CHOI, SEUNG BUM


4957528





CHOKSI, RACHIT


4929683





[*14]CHONG, JONATHAN JOONG-MOOK


4592770





CHOO, HYUN CHUL


4604930





CHOU, CHENG-FONG


4950218





CHOUGH, WON HEE


5026729





CHOW, LILY YEE LEE


4731899





CHOW, ERIC


4673794





CHOY, SUNGWAN


4958765





CHRISNER, ERIC JOHN


4861944





CHRISTENSON, GORDON SCOTT


2298370





CHRISTIAN, GEORGE S.


2037984





CHRISTIAN, FREYA LYNN


2844348





CHUANG, SHIH-PAN


4919205





CHUN, SUNG KEUN


4755484





CHUN, KEE HONG


5107727





CHUN, RUTH YOUNG


4754933





CHUNG, SUNG BOK


2820140





CHUNG, SUN YILL


2779460





CHUNG, KEEYONG


4133963





CHUNG, HYUN JOON


5066519





CIBEJ, ZARJA


4525085





CIFUENTES DECASTRO, ALVARO C.


1907724





CIPRIANI, EUGENE NICHOLAS


2008852





CIPRIANO, TRACI ANNE


2915015





CLAASSEN, ROBERT ALEXANDER


2546208





CLAPHAM, RONALD JOHN


2339562





CLARK, JOE BRENT


1839398





CLARK, STEVEN


2974384





CLARK, CHARLES FRANCIS


2843753





[*15]CLARKE, DONALD HARRISON


1815760





CLARKE, JOHN HARRISON


4327540





CLARKE, KANDACE LYN


5064928





CLAY, JOHN REED


4418778





CLEMENS, DAVID HAMPTON


4498457





CLORE, BRENT KENNETH


4922019





COCHRANE, KAREN DENISE


1804137





COFFEY, ANDREW JOHN


4910915





COGAN, KATHLEEN ANNE


2270932





COGAN, BILL


4696290





COGGAN, JAY MARSHALL


4483590





COHALAN, CARMEL MARY


4950630





COHEN, AVI


2056398





COHEN, FREDRIC R.


1860808





COHEN, ROBERT FREDERICK


1526433





COHEN, DAVID SAMUEL


3062890





COHEN MCGREGOR, LESLIE ANN


4680401





COLDWELL, FREDERIC LEWIS


2497774





COLE, FELICITY ANN


2078756





COLE, OLAYIMIKA ELAINE


4054748





COLL, MARY ELIZABETH


4484002





COLLENDAVELLOO, KAREN SARAH


4956777





COLLEYE, ELIZABETH HILLIARD


2801249





COLLINGS, JUSTIN MICHAEL


5171962





CONNEELY, MARY MOYNIHAN


4075685





CONNOR, BENJAMIN IAN


4953618





CONOBY, MARK JOSEPH


2318939





CONRAD, MATTHEW ALEXANDER WILLIAM


5030721





[*16]CONTE, RICHARD JOSEPH


2803120





CONWAY, PATRICK JOSEPH


2489565





COOK, NANCY LOUISE


2889293





COON, DEAN MORRIS


1617844





COOPER, LISA A


2637338





COOPERMAN, ERIN BETH


4866299





COPENHAVER, CASSANDRA ANN


4343943





COPPOLA, PAUL MATTHEW


2807055





COQUEBERTDENEUVILLE, HELENE


2850535





CORCHADO, CARLOS JR


4248423





CORRADO, MEGAN ELIZABETH


4905550





CORSI, TIMOTHY MATTHEW


4917514





COSTLEY, STEPHEN L.


1939388





COTICCHIA, JOSEPH LOUIS


2339703





COUNSELL, LORNA JOY


4026225





COVEY, JUSTIN HUGH


4993473





COVINO, ALFRED MICHAEL


2499366





COX, DAWN CARESSE


2929925





COXETER, DANIEL T.


1281898





COXETER, SUSAN J.


1830082





CRAIG, CYNTHIA DIANE


4079497





CRAIG, SUSAN REBECCA


4607347





CRALLAN, SHONA MACKINNON


4417242





CRAWFORD, CURTIS RYAN


4517843





CRAWFORD, JASON GETHING


4870630





CREAGAN, NANCY WHITE


2181709





CREEGAN, TARA MARIE


4631974





CROKER, FIONNUALA


4305561





[*17]CRONIN, MICHELLE BERNADETTE


4679684





CRONIN, JOHN CONOR


5176011





CROUSE, JOSEPH R.


1770999





CROWE, DECLAN PETER


4937348





CRUDUP, JEFFREY MICHAEL


4517124





CRUZ, AVELINO JOCSON JR


2366540





CRUZ, ALBERT E.


2334381





CUMMINGS, RICHARD MARK


2844140





CUMMINGS, SHARON LOUISE


4173910





CUNNINGHAM, GAVIN ROBERT


4345971





CURRAN, CHRISTINE FLYNN


4801619





CURRY, PETER M.


1998632





CURRY, JOHN FRANCIS


4499620





CURTIS, CHERYL ANN


4346672





CYMET, JEFFREY ROGER


2402873





DA CUNZO, DANIELLA DAWN


4225355





DABULI, THERESA MARIA


4950143





DAFETA, OMATSHOLA ENAFETE


4087581





DAHAN, LESLIE ELLEN ABELLA


2736668





DAHLEH, MUHAMMAD AHMAD


2628725





DAINES, DONALD RICHARD


2019636





DALY, CLARE MARGARET


4835757





DALY, BRIAN DENNISON


4727848





D'AMICO, DANIELA ROSANNA


4236402





DANIELS, ALEXANDER RICHARD


4917761





D'ANTONIO, VINCENT JOSEPH


2507663





DARENDELILER, ZEYNEP DURNEV


4813341





DASHEFSKY, RICHARD L.


1959535





[*18]DAUPHIN, ALICE CHRISTINE


2532877





DAVIDSON, NAOMI LOUISE


2419042





DAVIE, DOUGLAS ANDREW


3999331





DAVIES, ROBERT BENJAMIN


4976973





DAVILA, CATHERINE


4389078





DAVIS, FREDERICK EDWARD IV


4941241





DAVIS, JEFFREY MICHAEL


4913711





DAVITT, CHRISTINA MARIE


4372454





DAWILAN, FULVIO DONGGAAS


4909750





DAY, AMY ELISABETH


4492898





DAZE, ANDI DAVID


4849733





DAZIN, EMMANUEL XAVIER


4428322





DE BONIS, VICTOR MICHAEL


1768910





DE DIOS, MIGUEL ANGEL


2422830





DE KORTE, JURJEN PHILIP


3983145





DE VRIES, ERAN


4638664





DEAN, PHALADYA WYETA


2931590





DEBONEE-WEIXEL, MARJORIE MAY


2969970





DECRESCE, EVAN DOLAN


4914685





DEFOE, ANTHONY EDWARD


4599247





DEFRANCO, ALLISON STEPHANIE


4809786





DEGRUCCIO, CHARLES GERARD


2600385





DEGUILO, LEA CHRISTINE


2921740





DELIN, SYLVIA KAUFMAN


4570255





DEMENGE, ISABELLE ANNA


2941052





DEMOND, WILLIAM P.


4534434





DEMPSEY, MATTHEW JOHN


3996931





DENG, DAVID KWOL


5168372





[*19]DENG, ELIZABETH ASHAMU


5133541





DENG, JINTING


4887436





DENISON, THOMAS RENAU


4261335





DENNEHEY, JAMES ROGER


1263177





DENNIS, MICHAEL JOHN


2085280





DENNIS, JUNE ANN


4403119





DEPTULA, MARTIN G.


3047172





DERKYI, ATTA KAKRA


2559482





DEROSE, RONALD C.


4165882





DESAI, PARUL PRABODH


3991007





DESAI, NEAL DEVAN


5075411





DESOUSA, CYNTHIA ANNE


3037546





DESOUZA, IANA CARLEEN


4557187





DESSEIN, PIERRE ALAIN JOSEPH


4790770





DETAFFIN, OLIVIER


4113254





DEY, MAUREEN ELLEN


2263358





D'HONDT, AMAND BENOIT


4636734





DIALLO, SALIMATOU


4354353





DIAZ, JENNY C.


4356986





DICKEY, NANCY JANINE


4686614





DIGIACOMO, CHRISTOPHER J.


4631347





DILL, SHAKIRA


4748810





DILLON, MARY FRANCES


4348843





DILLON, LORY CHIPPS


3996451





DIMAS, ARTHUR


2831006





DIMENGO, KATHERINE MARIE


4860623





DINEGAR, HARRIET CAROLINE


2714392





DINER, ALAN SAUL


4329363





[*20]DIRKIN, WALTER JOSEPH


4003356





DISMORE, MACKENZIE LYNN


4710778





DIXON, JESSICA AGNES


4000584





DOBNER, ARI


2857191





DOBREVA, ANELIYA MARINOVA


5013081





DOBROSHI, ANDUENA


4075305





DOHERTY, MAURA MOLLOY


4563466





DOIGAN, LLOYD DAVID


1223874





DOMBROSKE, GEORGE MARTIN


2794147





DONG, MING


4927372





DONG, GANG


4697066





DONG, XIAOJIE


5073002





DONG, SHENG


5136213





DOOLEY, ANN MARIE


2112621

DORFELD, PAUL DONALD 

4988655





DORMAN, ARNOLD JAY


1237064





DOROTAN, MARIA LUWALHATI CASANOVA


5079769





DOUGLAS, ERIN KATHLEEN


5060819





DOYLE, CONOR ANTHONY


4206801





DRORY, MICHAEL SHELDON


5097969





DUBINSKY, PAUL RICHARD


2431567





DUBITSKY, DOUG


4102653





DUBROFF, HAROLD


1077411





DUCHARME, DANNY JOSEPH


1859198





DUFFY, JOSEPH GERARD


4392338





DUFFY, EAMON


4530200





DUFFY, KIMBERLY JEANNE


4889747





DUMAS, MARK EDWARD


4329504





[*21]DUNDAS, ALLISON ANN


2874212





DUNKLEY, ANIYA MARIAMA


4568994





DUNN, PATRICIA ALICE


2248987





DUNN, JONATHAN ADAM


4706735





DUPEYRE, ROMAIN SERGE


4405700





DUPUCH, SAMANTHA VIRGINIE


5040001

DWORNICZEK, KELLY ANN 

4297073





DYNOWICZ, KIMBERLY PAIGE


4106332





DZUGAY, KURT HOWARD


3000940





EARLE, ELIZABETH PATRICIA


3927985





EARLIE, KATHRYN MARY


4382271





EASTON, STEPHEN WHITNEY


1435437





EBERLE, GEOFFREY DANIEL


2470920





EFEYINI, HOPE AKPOBARO


3964954





EGBUIWE, ROSE NONYEM


4241303





EHALT, MARY BETH


5080858





EITEL, DOUGLAS RAY


2241370





ELENDU-OKORONKWO, CHIGOZIE NNENNA


4862694





ELIAN, SHAIMAA MOHAMED IBRAHIM HAME


5042387





ELIASOPH, ELLEN RUTH


1844117





ELLINGTON, MICHAEL LEONARD II


4235537





ELLIOT, THOMAS ROBERT


4881678





ENDO, HIROMI


2470599





ENDO, COREY MARIKA


4406526





ENGE, GLORIA


4896494





ENGINDENIZ, MERT


2882389

EPSTEIN, DEBORAH LYNN 

2288520





ERCOLANO, THOMAS III


4956231

EREWUNMI, FATAI 

4932588





[*22]ESCANDON, JOSEPH H.


4604781





ESPINOSA COLOMA, SOPHIA FERNANDA


4708343





ESSIEN, SUNDRA VICTORIA


4899035





ESSIG, PHILLIP CHARLES


2083707





ESSUMAN, KOW ABAKA


4795308





ESTES, MAIA HUNT


4425005





EVAN, MARYANNE


3928322





EVANS, EDWARD ROGER


1982628





EVANS, SARAH RUTH


3960796





EXIOMO, GEORGE PAMINTUAN


4711636





EZURIKE, IBEAKOLAM KWAME


4694519





FABREGA, MARELISA DEL CARMEN


2803385





FACTOR, AVIVA


2916393





FAHY, ELAINE LUCILLE


4448577





FALADE, OLUTOYIN TITILAYO


4357364





FALLAS, THOMAS MICHAEL


3046604





FAN, YI


4441127





FANELLI, MICHAEL JOHN


2774164





FANG, YU-HUA


4865523





FARMER, THOMAS LEO


2598233





FARRELL, CIARA BRIGID


4787065





FARUQ, LUBNA TANYA


4609608





FASUNLOYE, DAVID T


4320107





FAUST, WHITNEY STAFFORD


4580460





FAVREAU, GLENN JOSEPH


4485058





FAY, THOMAS PATRICK


2214559





FAY, MEGHAN RHIANNE


5042635





FAZZONE, RICHARD ALLAN


1610237





[*23]FEDERIZON, RAMON REYES


4450219





FEDERMAN, LYNNE HALLI


1068212





FEENEY, CIARA


4475430





FEOLA, MICHAEL TODD


4498796





FERGUSON, ANTHONY BALLORD


4956983





FERGUSON, MATTHEW OLIVER RAMBARRAN


4316378





FERNANDO, KANCHANA NILMINI


5075668





FIELDER, WAYNE M.


1899483





FIGULI, SHADI REZVANI


4867347





FILIPPS, ALLYSON


3947231





FINE, SHERRI REESA


2522092





FINE, JONATHAN DAVID MACLACHLAN


4111407





FIORENZO, BRADLEY JAMES


3970753




FISCHEL, VALERIE SUSAN 

2703007





FISHER, NANCY E.


1960335





FISHER, MAIA SIMONE


4236584





FISHER, LAURA MARIE


5159702





FISHMAN, ALEXANDER SAMUEL


2989341





FISHMAN, NEIL S.


4437026





FITZGERALD, JONATHAN SCOTT


4225488





FITZGERALD, BARRY EDWARD


4411559





FITZGIBBON, ANNE DARA


4953188





FITZHENRY, EMER ANN


5026612





FITZPATRICK, SINEAD EILEEN


4944476





FJELDGAARD, LASSE


4960191





FLEISCHMANN, LAURA ANNE


4493227





FLOOD, JAMES GERARD


2396091





FLOOD, SIOFRA NIAMH


3951142





[*24]FLYNN, ROBERT BELSON


2471928





FLYNN, JILL BETH


2952133





FOFANAH, BRAIMA


3977402





FOLEY, JOSHUA HARTY


4209243





FORAN, SUSAN ELIZABETH


2263630





FORDE, TIMOTHY JOSEPH


2339851





FORDE, SIOBHAN MARIE


3979796





FORMAN, MICHAEL SPENCER


4774899





FORSTER, LAWRENCE D.


1986629





FORTUNA, JILLIAN


4811162





FOSTER, GLENN BRIAN


2264133





FOUDRIAT, BRUCE M.


2868321





FOWLER, MATTHEW REGAN


3950037





FOWLKES, BRITTANY LEIGH


3992161





FOX, CHRISTOPHER MICHAEL


4747259





FOX, LAWRENCE STEVEN


5157615





FRAGOLA, VINCENZO


4517934





FRANCELLO, ROBERT


2149037





FRANCIS, MELISSA


2803765





FRANKLIN, ADAM REUBEN


4577995





FREY, ANNA-MIRJAM


4845483





FRICAUDET, FLORENCE


4510533





FRICKE, INGA LUISE


2875870





FRIEDMAN, MIRIAM JO


2589380





FRIEDMAN, ROBERT


4757712





FRIEDMAN-HAUSER, ERAN


4133203





FRIEND, MARTIN BARNETT


2689719





FRONTCZAK, MORGAN FARGARSON


4133427





[*25]FU, CRYSTAL


4219226





FU, XIAOCHEN


5036942





FUENTEBELLA, ARNULFO P.


1959212





FUKUDA, RYO


4613998





FULFORD, PRESTON IVAR HODGES


2964039





FUNG, MARY KUK LIN


2152106





FURMAN, JEFFREY LEWIS


1245182





FUSCO, MICHAEL ANDREW


2994739





GABLE, JENNIFER DENISE


4428728





GABRIEL, COREY JOHN


4641999





GABRIELSEN, JASON DOUGLAS


4806295





GAFFAN, MAYA


4607180





GAGLIARDI, JOSEPH MICHAEL


4961777





GAL-ALTBAUER, DANA


4826848





GALLAGHER, MOLLY ANN


2472983





GALLAGHER, JOHN MICHAEL


2478501





GALLAGHER, ELAINE D.


4580023





GALLON, MICHELLE PATRICIA


4128260





GALVAN, SANDRA


3931599





GAMM, EVAN DAVID


4108502





GAN, NING


2847390





GANDHI, RUPALI


3997483





GANDULFO, PAULA


4350906





GANNON, FRANK M.


2105815





GANNON, JOSEPH RICHARD


4729398





GANNONE, DAVID CHRISTOPHER


4802310





GANT, JONATHAN


4986519





GANTZ, ADAM JEREMY


4824371





[*26]GARBUTT, JONATHAN NEIL


4416210





GARCIA BOUZAS, EVA


4614137





GARCIA MORENO, PABLO ANTONIO


2500072





GARCIA-BOKOR, AMY BETH


2894715





GARRARD, IAN MICHAEL


2481810





GASPARRO, NICKOLAS P.


4716858





GAUDET, MATTHEW CHRISTOPHER


2927556





GAUGHAN, AOIFE MARGUERITA


4219069





GAUTHIER, EDWARD CHARLES


4667077





GAYLORD, TRACY ANN


2729739





GELBLAT, ALEXANDRE JONATHAN


4896502





GELLER, LISA SARA


4203253





GENGLER, COURTNEY ELIZABETH


4344073





GENOT, CLAIRE KIMBERLY


4580759





GEORGE-CHENIARA, ELIZABETH FELICIA


4286951





GEORGES, ELIZABETH MARINA


2686152





GERAGE, ROBERT GARY


4340451





GERMANO, MICHAEL NOLE


4090411





GERSON, JOANNA BEATRICE


4263992





GHEORGHITA, CRISTINA


2877843





GHOSE, JOHN SHANTANU


4380440





GILBERT, MATTHEW MICHAEL


3948270





GILL, LATHE SHELDON


3974425





GILL, JASON EDGAR LEWIS


4682191





GILL, NAVPREET KAUR


5063045





GILLESPIE, JULIETTE PATRICIA


4428215





GILLIS, BORDEN ROBERT


3028578





GIORDANO, JOSEPH ANDREW


4952826





[*27]GIRAUX, ARTHUR DOMINIQUE


4902656





GISSIN, VALENTINA M


4330262





GLASER, ANDI RAE


3998416





GLASS, COLM MAOLMUIRE


2573178





GLEICHER, DAVID WILLIAM


2262905





GLENCASTLE, OLIVIA


4956454





GLYNN, KEVIN MICHAEL


4332037





GODA, TAKAHIRO


4954350





GOLD, TSVI JOSHUA


3935780





GOLDMAN, JUDITH ELISE


4229704





GOLDSTEIN, ROBERT MICHAEL


2813913





GOLDSTEIN, EITAN MICHAEL


5132782





GOMEZ, ANDREW CHRISTOPHER


4896023





GOMEZ POMBO, ERNESTO


4861019





GONCALVES, MARILYNE PEREIRA


4256525





GONCALVES, TARSIS HENDERSON BARRETO


4961868





GOODMAN, KENNARD MORRIS


1812759





GOODMAN, WILLIAM DONALD


1905058





GOODMAN, GLENN DAVID


4577607





GOPALA KRISHNAN, ELSA ODETTE


4143673





GORDON, MARK EVAN


4956843





GORHAM, JOEL PHILIP


1290048





GORMAN, TERRENCE ANTHONY


4203865





GOTTFRIED, NANCY JANET


2179414





GOTTLIEB, ALAN J.


1881705





GOTUZZO, GIANINA


4087094





GOULD, PATRICIA H.


2604304





GOVE, STEVEN CHARLES


4135000





[*28]GOZON, FELIPE L.


1955764





GRABLE, LLOYD RAUL


1850379





GRABOWSKI, AMY BETH


4094066





GRAICHE, STEFAN


4636791





GRANT, MARY ELIZABETH


2996205





GRATZ, ROBERT DAVID


4562195





GRAY, BILLIE


2081370





GRAY, NIAMH ROSE


5165964





GREEN, CHRISTA LYNN


4548434





GREEN, BRIANA CHRISTA


4695458





GREEN, ADRIAN GEORGE


4734083





GREENLEAF JONES, SHARI LYNN


2114239





GREENZANG, STEVEN SAUL


1702083





GREGG, ROBERT SCOTT


4607990





GREGORY, AMANDA MARY


4668265





GRIESER, AARON PAUL


4637591





GRIMALDI, RALPH CAMORS III


4409421





GRODMAN, IAN RICHARD


2543924





GROSSE, DAMIEN


4585592





GROSSMAN, LIANA RACHEL


4475513





GRUNWALD, ANNE CATARINA


4351268





GRUSHCOW, JEREMY MAXWELL


4442836





GRUSS, JOSEPH WILLIAM


4531844





GU, WEI


4114112





GU, SHIANG-LING


4303053





GU, WENTING


5140330





GUARDIA, MARIA CRISTINA


4792602





GUERRERO, MARIA INES


4071437





[*29]GUILHEM-DUCLEON, SOPHIE CHANTAL


4045274





GULLUNI, ANTHONY DOMENIC


4738100





GUO, YI


4605275





GUPTA, DHRUTI GIRISH


4197406





GURRERA, ANGELA MARIE


3023033





GUTCHESS, GARY H.


2104248





GUTH, EHUD YOEL


2221984





GYLES, MICHELLE TRACIEANNE


2568731





HAENLE, JUTTA


3879384





HAERIZADEH, SONIA


5137021





HAFKIN, JESSICA ELISE


4662045





HAGAN, WILLIAM JOSEPH


4134649





HAGG, KELLY FITGERALD


4037073





HAH, JUNG CHUL


4885315





HAHN, RICHARD H.


4441549





HAILE, HANNA AZBAHA


5069117





HAINES, LISA BONNER


3951373





HAISCH, ANTHONY ALBERT


2290708





HALE, AMY CATHERINE


5046982





HALLADAY, CASEY WILTON


4395299





HAM, JUNG HOON


4955233





HAMLIN COLLINS, ALLISON SARAH


2678522





HAMPEL, SHONA ELIZABETH


4531281





HAMPTON, JON GOULD


2919835





HAN, SANG-WOOK


3063864





HAN, HEECHUL


2872075





HAN, SEUNGHYUCK


5112362





HAN, HYEWON


4750840





[*30]HANLEY, JESSICA


4988564





HANLON, SETH DAVID


4666392





HANLON, KATHLEEN ELIZABETH


4543229





HANNA, MARK PATRICK


4518841





HANNA, AUDLEY DAVID JR.


4649174





HANNA, CATHERINE ELINOR RUTH


4643557





HAO, QIAN


4061644





HARKIN, NICOLE ANASTASIA


4546263





HARMER, TONI LOUISE


4539086





HARRIS, NICOLE BESS


3943834





HARRIS, MORGAN ALICIA


4025516





HART ROMAN, JOSMAR


4676789





HARTE, HEATH DUDLEY


2208395





HARVEY, JOSHUA ALLEN


4331237





HASSAN, MEAGAN ELIZABETH


4570578





HATFIELD, SLOAN EDWARD


5125737





HATHAWAY, DIXIE A.


1981729





HAUG, JONATHAN C.


4737961





HAUGH, DONAL MICHAEL


4283354





HAUSIRER, RONEN


4490967





HAUSKENS, KIM TAYLOR


4541249





HAUSMAN, MARTHA ALISON


2459345





HAVEN, NANCY C.


1927060





HAYHURST, ROBERT HUGH


2440121





HAYS, JOHN JAMES II


4746756





HE, WENGANG


4289302





HEALAN, MICHAEL DAVID


4552683





HEALEY, MICHAEL E


4429874





[*31]HEATH, SPENCER DUFF


4267902





HEMSTEAD, GILLIAN RUTH


4488797





HENDRICKS, WILLIAM N. III


1894997





HENNIGAR, MARY JO


2206464





HERNANDEZ, SEAN MARCIANO


3939121





HERNANDEZ, JENETTE


4345070





HERNANDEZ, ANNERIS VIRGINIA


4748646





HERNANDEZ CUEBAS, JOSEPH WILLIAM


2218428





HERRERA, MARCO ALEJANDRO


4377792





HERRICK, BENJAMIN S.


4149357





HERSH, JOSHUA ZALMAN


2698900





HERTEL, CHRISTIAN OLIVER


2703890





HERTZBERGER, WOUTER


4089215





HERZ, JENNIFER ANN


4756383





HEYDARY, JAVAD


4089777





HIGGINS, LOUIS HALL


1225580





HILLMAN, ALISON ASHLEY


4306452





HINCKLEY, PETER RUSSELL


2760460





HIPPER, TODD STUART


4086716





HIRSEMAN, DANIEL DREWS


5069612





HITE, CHRISTOPHER DANIEL


4769782





HODGE, JOY ELIZABETH


4636650





HOFFMAN, H. TIM


4935748





HOFFMAN, CARY SCOTT


2331700





HOFFMAN, SHANNON LYNNE


2801793





HOFFMAN, AMBER SIOBHAUN


4114500





HOLLEY, ANNE OBIDINSKI


2096014





HOLLIS, JADE


3939436





[*32]HOLTZ, JONATHAN PAUL


4606273





HONG, JEONGSOON


3049525





HONORE, EMILIE JEANNE


4529509





HOOVER, WILLIAM THOMAS


5164629





HOQUE, NINA NASEEMA


4077285





HORTON, JAMES DANIEL


4642690





HOSCAN, TUNC NURI


4583290





HOUGH, MURRAY LEEVERN


2083012





HOVE, YVONNE MARIE


2847218





HOW, CHUN FAI


4385704





HOWARD, JANET-LYNN


4159786





HOWSON, MICHAEL JOHN


5179205





HOZAKOWSKA, JULIA MAGDALENA


4581963





HROZENCHIK, MARK WILLIAM


2891497





HRUSKA, JEANNE ORRISA


4927422





HSIAO, WEI-CHUN


4860789





HSIAO, PING KUO


5133426





HSU, YAO-CHING


3070166





HSU, PETER CHRISTIAN


4328373





HU, TIE


5111810





HU, WENJING


5117866





HU, YANFENG


4989810





HUANG, ENHSU


4260329





HUANG, SHU-YUAN STACY


4754354





HUBLI, KENNETH SCOTT


2338978





HUCKLE, JOHN W.


1207596





HUDSON, LUCRECIA DIAZ


2636397





HUH, YOUN JEE


4945309





[*33]HUNG, YU-CHUAN


4707295





HUNG, LENG-CHIA


4936936





HUNT, WILLIAM KENNETH


2772663





HUNT, BRIAN MICHAEL


4422937





HUPP, JASON HOWARD


2941151





HUPPUCH, THOMAS WARNER


1432822





HUR, BO YOUL


4633459





HURLEY, STEVEN PAUL


2495117





HUSISIAN, JEFFREY


2871119





HUSSEIN, YITZHAK E.


4390902





HUSUM, HOWARD FALCK


1766377





HWANG, BYUNG ZOO


4748612





HWANG, SUNG YOUL


4871620





HYLTON, BRIDGETTE LORANE


4803912





IBIRONKE, ADEYEMI ADEBANJO


5113881





IBONGO, IRENE NJERI


4397584





IDOWU, OMOTOLU OPEYEMI


4217956





IHM, STEPHEN LAWRENCE


2782944





IKEDA, TAKAHIRO


5172812





ILMONEN, KLAUS RISTO


3950177





INAMORI, KOICHI


5160643





INBAR, AYA


4538427





IORDANIS, ANASTASIA ALEXIS


4872032





IRIE, AKIFUMI


4594347





IWACHIDO, SHINGO


4687521





IWAKI, NAOKO


4407250





JACOBSON, YONINA M. BENDHEIM


4455051





JACOBSON, EDWARD HENRY


5022926





[*34]JACOBY, LEV SAMUEL


4742458





JACQUES, STEPHEN CHARLES


2942944





JAGTIANI, SHARAN HARESH


4146767





JAHN, CYNTHIA JEAN


2287357





JAKUBIK, JEROME WALTER


4036422





JAMES, ELLEN MOSEN


4049342





JAMES, ROSEMARY B.


2915999





JAMES, JENNIFA


4959409





JAMES, JESSE MCCOY


5018940





JAMISON, WILLIAM HOLDEN


2289353





JANG, JISOO


4035390





JANG, JU BONG


4868071





JANG, RU-UEN


4934279





JANSEN, MICHAEL


4213229





JARMUKHANOVA, DINARA MARAT


4260238





JARRACH, PATRICIA LYNN


4021622





JARUZELSKI, JANINA A.


2038362





JEFFER, PETER ALAN


2141604





JELENSZKY C, ENRIQUE R.


2294023





JENKINS, MARYLIN


2429124





JENKINS, CLAIRE ELIZABETH


2892511





JENNINGS, RUFUS ANDREW


4304457





JEON, YONGJIN


2382190





JERONIMIDES, HAYDEE ROSEMARY


2687572





JI, JUN


2980993





JI, MING


4332060





JIA, DIYAN


4949962





JIN, XIN


4076899





[*35]JIN, HAO


4866919





JIN, MINGYI


4823894





JING, LI


4711792





JIRON, JUSTIN PATRICK


3047651





JO, JEONGGYU


2756922





JO, KANGHEE


4335766





JOBSON, KEVIN ANDRE


4733945





JOHNS, CHERYL MILLER


4424503





JOHNSON, JAMES C.


1606722





JOHNSON, MICHAEL LEE


4710802





JOHNSON, ROBERT CLAUDE


4733465





JOHNSTON, GARY WILLIAM


2668085





JOHNSTON, COLM PAUL


4643540





JOLICOEUR, MIRANDA GEORGIA


4666012





JONES, CHRISTOPHER STEVEN


4255410





JONES, KALI CHANTELLE


3937513





JONES, LAURICE ELIZABETH


2985638





JONES, BRANDON DOUGLAS


4830725





JONES-JOHNSON, TAMBIA ISU


4727400





JORDAAN, JASMINE HALBREICH


2971745





JORDAN, BARRY JOSEPH


4636841





JORGENSEN, SUZANNE


1861723





JOSEPH, JOSHUA MINES


4674636





JOVANOVIC, HEIDI-HAKONE LOUISE


4041992





JOYCE, DEEPAK JOHN


4117016





JU, SOONAH


4293049





JUDGE, ANDREW DEREK


2843696





JUN, SOOHYUN


4174454





[*36]JUNG, TAESOO


4362802





JUNG, JOONGBAEK


4175089





JUNG, SU YOUNG


4940698





JURKOVIC, DANIEL JAMES


2898831





JUUL, PHILIPPA JANE


2347375





KABIR, MARGUB


4531489





KACHIKWU-OWEH, TANIA J.


4516472





KAHAN, JEFFREY MARK


2425106





KAHL, ABIGAIL DENBEAUX


4124137





KAHLER, MARK P.


1401975





KAISER, REBECCA LYNN


4855078





KAKIGUCHI, YUJI


4138541





KALINOV, ALEXANDER A.


4160669





KANARFOGEL, TOVA L.


4649877





KANG, CHUNG EOK


2699700





KANG, SINHA


4479143





KANG, MIN KOO


4816195





KANG, SHIN HO


4573911





KANG, HEUM JENG


4614616





KANG, XIAOLEI


4756177





KANG, HAN SUNG


4520177





KANG, SHI


4318739





KANG, HYE LIM


5072970





KANG, HYOWON


4927695





KANIARU, MUTHONI WACIENI


3891272





KANODIA, SHAHANA BASU


3026424





KAO, ELIZABETH CHING WEN


5066279





KAPASI, MUSHTAQ ASAGAR


4210084





[*37]KAPLAN, DALIT RIVKA TSIPORA


4914941





KARAM, WILLIAM BRIAN


4308466





KARIM, SHEBA


4149159





KARL, ANN MARIE M.


1965581





KARO, RICHARD MICHAEL


5014709





KASIANKO, MAURICIO PABLO


4215224





KATABUKA MUGISA, BENJAMIN


5070438





KATCHMER, GEORGE A.


4714622





KATSUMATA, MANABU


4741229





KATZ, SARAH REBECCA


4230652





KAUR, SUKHVEER


5173430





KAWAMURA, KAZUHIRO


4403770





KAYSER, ANNA CAROLINE


4840484





KEANE, DENIS JOHN


2847309





KEARNEY, ADAM J.


3988284





KEDDIS, MARISSA ANN


4857777





KEENEY, JOHN PATRICK


5074166





KEITH, HEATHER COLLEEN


4711925





KELLEHER, ROBERT JEFFREY


2353654





KELLEHER, SHANE DANIEL RICHARD


4237673





KELLEHER, JAMES JOHN


4719969





KELLEY, MATTHEW THOMAS


4360707





KELLEY, JENNIFER KELLY


4116620





KELLY, SARAH THERESE


2739860





KELLY, IMELDA BRID


4204665





KELLY, ERICA MARGARET


4922266





KENDRICK-HANDS, KAREN D.


1883834





KENNEDY, RICHARD ANTHONY JR


2630242





[*38]KENNEDY, JAMES HOLLACE


4094314





KENNEDY, ELIZABETH J.


5064639





KENNEDY, MICHAEL AARON


4079463





KENNEY, TARA LYNN


4145132





KENNY, BERNADETTE MARIE


4110615





KERNER, LISA JEANNINE


2602597





KESNER, AMY


2454379





KETCHEN, ANN F.


3997269





KEUM, YOONSUP


4614624





KEUTMANN, ANDREW KOBEL


5017264





KHADEM, BABAK ROD


4328035





KHAITAN, ASHUTOSH


4323986





KHAN, OMER ZESHAN


4476867





KHAN, IRUM NAZ


4295481





KHAN, GULL YAMIN


4315347





KHAN, TANIA NAZ


4709648





KHANDUJA, SIMRAN


4830667





KHANNA, MELANIE JEAN


2889574





KIBATULLIN, TIMUR N.


2849289





KIM, HEE-JIN


2321735





KIM, KYUNG CHEOL


3041654





KIM, GWANGHO


2208015





KIM, EUIHYUNG


2569986





KIM, DONG-OH


2287662





KIM, DONGHYUN


4149951





KIM, SEO BUM


4381026





KIM, JONG CHEON


4539383





KIM, HAENG-SERN


4026746





[*39]KIM, CHANG HO


4310447





KIM, MI-KYUNG


4552022





KIM, HAKKYUN


4313045





KIM, SEOK-YOUNG


2870459





KIM, MIN HEE


4396438





KIM, YONG-HO


3992211





KIM, JIN HAN


4138855





KIM, JONG BONG


4389359





KIM, IN SOOK


4486395





KIM, JOO-MEE


4092565





KIM, HYUNCHOONG


4091534





KIM, DOKYUN


4247649





KIM, YOUNG SOU


4830980





KIM, HO JIN


4941308





KIM, SAE YOUN


4888046





KIM, SUNG HO


4749685





KIM, BYOUNG HEE


5192018





KIM, YUJIN


4560108





KIM, JOHN CHUNDOO


4665188





KIM, BUMJIN


5141833





KIM, KWANGRYONG


5152442





KIM, HELEN


3946688





KIM, TE-HYEE


4559688





KIM, WOOKBAI


4804126





KIM, BONG WON


4733119





KIM, SUNG WOOK


4847554





KIM, WOOK JUN


4787966





KIM, SEONG HOON


4831343





[*40]KIM, BEOM JOON


4637740





KIM, MUN SU


4702031





KIM, DONG WON


4767877





KIM, KYOUNG YEON


4571055





KIM, JEONG-HOON


4305090





KIM, JOOHEE


4336269





KIM, KI TAE


4800108





KIM, TAEWAN


5051347





KIM, KYU HYUN


5182423





KIM, JANG HEE


4782702





KIM, JUDY


4226189





KIM, SEONG-SU


5142138





KIM, KI NAM


4988606





KIM, HERAN LAUREN


4469987





KIM, GUN


5104989





KIM, KYUNG JIN


5014196





KIM, MONA HYEKYUNG


4733788





KIM, MOOWI


4662250





KIM, JIHWAN


4965208





KIM, MICHELLE MEEJUNG


5182050





KIM, EUGENE


4905972





KIM, HAE YOUNG


5100052





KIM, SUNGKEUN


5175062





KIM, HAIREE


5157474





KIM, JINSUB


5166723





KING, LAOISE


4427829





KING, CHRISTOPHER DAVID


4119640





KINGSTON, WALTER D. III


2039857





[*41]KITAMURA, YOICHI


1903053





KITZMUELLER, MARTINA


4898235





KLEIN, AUDREY ELLEN


2390375





KLEIN, NATHAN


4818928





KLIEWER, JOHN BROWN


2853430





KLINE, MICHELLE JAMIE


4917480





KLOTZ, CARL ERNST


2299048





KNIGHT, BRUCE K.


4345286





KO, DONG WON


2748267





KO, YEON-KEUM


3067352





KO, HENRY


4750600





KO, HWANKYUNG


5023361





KOEBERLE, CHRISTOPHER DAVID


4606117





KOGANOV, ALEXANDER


4746558





KOGLER, MATTHEW JAMES


2473684





KOH, SUNGWHAN


4314795





KOHLHEPP, WILLIAM J. JR


2289049





KOIKE, YOICHI


2291326





KONDO, WATARU


4925038





KOO, SEUNG MO


4960142





KOPOLOVICH, FAY ANGELA


4692794





KORADIA, NISHA PRAMOD


4704458





KORMAN, DEBRA BETH


2071868





KORMAN, MARTIN WILLIAM


2334233





KOSHIVAS, ANN POULOS


2526176





KOUTZOULIS, IRENE


4123360





KOVALENKO, EVGENY


4813986





KRATTER, MARK MICHAEL


2554582





[*42]KRAWCEWICZ, ALEKSANDRA ELZBIETA


4963294





KREPPEIN, DAVID PATRICK


3976743





KRESS, DAVID MICHAEL II


4974218





KRISHNASWAMY, RUBHAN


4694279





KRONOWITZ, RACHEL SAN


2181725





KRYVOI, YARASLAU


4704573





KRYWYJ, YVONNE MARIE


4112678





KUBAS, JACEK


5061494





KUHLS, TIMOTHY DAVID


5114574





KUMAR, RAMANUJ


4814547





KURTZ, JENNIFER MARIE


4296661





KWOK, OSWALD TZE WING


2112654





KWON, JONGNAM


4000568





KWON, KEESUB


2724557





KWON, OJOON


4216271





KWON, GIDAE


5162227





KYLE, THOMAS JOSEPH III


4431847





LA VINA, MA. LUCILLA CELINA SALCEDO


4964946





LABRUM, JONATHAN JAMES


5026257





LACHAPELLE, KINGA M.


1361641





LADD, MONICA


2332500





LADEJOBI, IBIRONKE


4081113





LAFAZIA, DAVID A.


4643532





LAFFAN, BILL DAVID


4942744





LAFORGE, LOREN MARIE


4551073





LAI, CHE WEI


4835278





LAL, SEAN SATISH


5157243





LALEYE, CHRISTIANA TEMITOPE


4955225





[*43]LALLY, KAMALPRIT


4506358





LAMPARELLI, RICHARD BENJAMIN JR


3937174





LANCE, EMMA


5155452





LANCZMANN, NATALIE ESTHER


2824746





LANE, ERIKA KAREN


2545648





LANGAN, MAUREEN


2916344





LANGE, MARGARET ANN


2674976





LANZOT O'NEILL, JOSEPH EMILL


4917779





LAO, AI-CHU


5042486





LAPIDOTH, ILAN


2214047





LARKIN, MICHAEL JOSEPH


2957942





LARYEA, LORINDA IVY NAA AKUYE


4912523





LASRY, ERIC


4168936





LATSOS, ANASTASIA CHRISTINA


5074489





LATULIPE, GREGORY DAVID


4087342





LAUCHLI, URS MARTIN


2830917





LAUGHLIN, VERONIQUE DANIELE


4391108





LAURSEN, FRANCINE DENICE


3930336





LAUTERBACH, PAUL DOUGLAS


2946481





LAVITT, ROBERT GERARD


2366128





LAWRENCE, KELLY SUMMERS


4251864





LAZAR, ROSALIND ANTOINETTE


4229985





LEE, JEONG HAN


2994051





LEE, SEUNG HO


4562849





LEE, IHNSOO


5147079





LEE, JISOO


4054904





LEE, DONGWOOK


4484911





LEE, SANG WHA


4895645





[*44]LEE, HYUN-DONG


4659736





LEE, YEON BO


4220612





LEE, JONG GOO


4326781





LEE, SANG DEOK


4558805





LEE, CHANG HWAN


4577144





LEE, CHEOLKI


4489704





LEE, BYOUNG HOON


4441242





LEE, KYUNGSEOK


5163423





LEE, BYOUNG-KI


4759759





LEE, SANG SOON


4746210





LEE, SOOKWON


4642427





LEE, KYUMIN KEVIN


4432241





LEE, JAEHONG


4912317





LEE, DYLAN LIANG FAN


2969335





LEE, JUN HO


4561031





LEE, CHAE JOON


5088885





LEE, PETER SEUNG-K WANG


4310801





LEE, IKWON


4851531





LEE, DONG JIK


4788642





LEE, SEUNG HYUN


4585295





LEE, SEONGKI


4732368





LEE, JIHYE


4408381





LEE, HYUNG WON


5157425





LEE, JIN KOOK


4662128





LEE, JAE SEUNG


4974788





LEE, JEONGDOO


4736971





LEE, DOUGLAS TAE HEE


4421111





LEE, MYUNG KUN


4861761





[*45]LEE, CHEN-HAI JOSEPH


4224044





LEE, JONGHYOK


5109517





LEE, MONICA BOYOUNG


4302717





LEE, JUN SUH


4348058





LEE, VERA EUN-WOO


4997474





LEE, YANG-TSUN


4706412





LEE, MEI-KUAN


4498341





LEE, SUN GOO


4924577





LEE, SUNGKYU SCOTT


4708426





LEE, PO-CHING


5076377





LEE, BARRY CHRISTOPHER


4347704





LEE, CHRISTINE


4732491





LEE, ANGELA MIN


4741849





LEFANTE, FRANCESCA MARYANA


4322426





LEHMAN, NICOLE LEE


2709582





LEHRER, JEFFREY B.


2225548





LEICHT, LEONARD CHARLES


2669513





LEIGHTON, JENNIFER AMY


4165734





LEITE-YOUNG, ROBERT CAPTAIN


4866950





LEITH, MICHAEL JOHN


4993317





LENNON, ANDREW PAUL


5018106





LEPORE, ADRIENNE C.


3975257





LEROY, PAUL


4678074





LESTER, STEPHANIE MARIE


3049178





LETELLIER, CHARLES-PHILIPPE RAYMOND-FRANCK


4294997





LEVATINO, ANTHONY PAUL


2588820





LEVINE, SAMUEL


2916542





[*46]LEVINE, HOLLY BROOKE


2749521





LEVY, PAUL ALLEN


2007888





LEVY, NOAM


4106704





LEVY, SHACHAR


4636239





LI, YAN


4506903





LI, XIAOCHENG


4579629





LI, ZHONGXUAN


4405676





LI, CHEN


4941019





LI, MIN


4971172





LI, NA


4841417





LI, RUORAN


4630083





LI, XIAOYUAN


5079777





LI, JI


4967014





LIAN, XIN


4865036





LIANG, XIAO QING


4052189





LIANG, YAN


4712568





LIAO, XINZHI


4157624




LICHTENFELD, JOSEPH JAY 

2454874





LICHTENSTEIN, LAWRENCE R.


2418630





LICHTENSTEIN, MERAV


4600250





LIEBL, FLORIAN


1781541





LIKER, JOSEPH MICHAEL


4803326





LIM, YOUNG SEUNG


2997401





LIM, JUNG HWA


4613519





LIM, JI WOONG


4600144





LIM, ERNEST WEE KUAN


4586616





LIN, JOANNA YU-CHING


2700557





LIN, HUEI-YING


2881480

LIN, LIANG-RONG 

5027875





[*47]LIN, FENG


4703781





LIN, HSIN-YI


4650503





LIN, FENG-YI


5171707





LIN, CHI-SHENG


4963658





LIN, CHIH-CHIEN


5050216





LIN, CHINI


5119136





LINDAUER, KENNETH ELLIOT


2215564





LINDOR, LEGRAND GANDHI


4746236





LINDSAY, CHRISTOPHER L.


1966878





LINES, VICENTE


3056041





LING, XIAO


4719712





LINNANE, MARGUERITE MICHELLE


2365906





LIPP, BRIAN DAVID


5115571





LIPSCOMB, COREY BENNETT


5097332





LIU, FANG


3931151





LIU, HENGLIE


4946182





LIU, ZHEN


4515607





LIU, QIAN


4600474





LIU, YUECHUAN


5123864





LLORENZ, JASON ANTHONY


4496030





LO, HSIU-PEI


4512026





LO, FONG YUE MAY


4565263





LO, WEI MING WILSON


4979548





LOCKER, HAREL


4022539





LOEB, NANCY H.


1936574





LOEWITH, NAOMI DORA


4494720





LOHIA, SWATI


4646758





LOMBARD, CORI ELLEN


4932398





[*48]LOMENZO, SANDRA NICOLE


4825014





LONG, BERNADETTE HELGA


2569598





LOOS, HARRIET ELIZABETH


5137641





LORENTZ, MEGAN MARGARET


2962884





LORTSCHER, GLENN WILLIAM


4924973





LOUGH, THOMAS STEVEN


4930400





LOUGHNEY, MAYRA HOLL


2721413





LOVITT, CLAUDINE MARIE


2783298





LOZANO, ARTURO


4178034





LOZITO, DANIELLE M.


4160206





LU, YUAN-SAN


2242709





LU, PHUC HONG


4216388





LU, HE


4470068





LU, PIN


4543146





LU, YUXIN


5074588





LUAN, PENG


4948287





LUCAS, STEVEN RICHARD


4859146





LUCE, PETER THOMAS


4739413





LUCK, KAI ADAM


4969598





LUM, MICHAEL KAH KENG


4324273





LUNG, HOLLY SING YU


4493896





LUPO, PETER JOSEPH


4073425





LUU, KY


4078861





LUZ, TAMAR


4134250





LYONS, EDWARD JOSEPH


2349009





LYONS, JENNIFER KAY


4133872





MA, DA-WEI


4583480





MA, KATHERINE JUI-YIN


3996782





[*49]MA, ZHIHUA


4089850





MA, YAN


5056858





MA, JUN


4940938





MA, WEIYUAN


5044946





MACDONALD, VERONIQUE LAMY


2612364





MACDONALD, MICHAEL FRANCIS


4870820





MACKEY, THOMAS MORE


4372124





MACKIE, JOCELYN ELIZABETH


4959557





MACMASTER, DONALD FRANCIS


2370112





MADRAZO CORDERO, PATRICIA


4389110





MAEDA, NAOYA


4906087





MAGGIO, MARGARET MARY


2154441





MAGUIRE, HELEN CATHERINE


4648622





MAHAR, LAWRENCE JOSEPH


1138817





MAHAR, HEATHER LYNNE


4241923





MAHL, MIDORI KYONO


2605525





MAHONEY, SOL E.


3936226





MAHONY, JESSICA JEAN


5080478





MAITHA, MUTHEU


3969367





MAKABE, HIROSHI


2688091





MAKUCH, SARAH


4619185





MALIK, ABDULLAH


4351037





MALMUD, KENNETH LOUIS


2152197





MALONE, CAOIMHE MAIRE


4343927





MALONEY, MICHELLE MARIANNA


4977815





MALSKYY, OLEH


4666905





MAMDANI, ALYKHAN AMIRALI


2696532





MANARA, NICOLE


4673430





[*50]MANDELL, VALERIE STEELE


2726628





MANN, RAJVINDER KAUR


5136395





MANNING, CAROLYN KANE


4491494





MARAMAG, MARIA CORAZON


4125985





MARGIOTTI, LOUIS A.


4792099





MARGOLINE, GREGORY


4630927





MARGREITER, VERENA


2994887





MARITON, CASSANDRE MARIE


4160693





MARKHAM, BURT JIN


4153508





MARLEY, BRANDON HUGH


5005376





MARMIER, PASCAL ANDRE


3043312





MARR, BARRY WALTER


1234608





MARTEL-ROY, ELIANE


4943924





MARTIN, RICHARD NEVEN


2628238





MARTIN, KAREN A.


2456135





MARTIN, MIA RENE


4108080





MARTIN, SHANE MICHAEL


4663514





MARTIN, JESSICA ANN


4992723





MARTIN, CASSI GENE


5061155





MASS, MYRA PILSON


2843431





MASSALOUX, JULIE


4186854





MASTRONIANI, ANTONIO FRANCO


5108014





MATEL-OKOH, ABOLANLE ABOSEDE


2961415





MATHIS, FELIX MARIA


3866787





MATSUMOTO, TAKU


4396917





MATSUMOTO, JINNOSUKE


5055454





MATUSIAK, ARI ADAM


4897872





MATYASH, OLGA


5037056





[*51]MAUTNER, ROBERT HOWARD


4612800





MAYBURY, GINA M.


1726116





MAZUR, WILLIAM HAROLD


4924288





MBATO, RHODA NTHAMBA


4828166





MC CAGHY, REGINA MARY


4392379





MCARDLE, PATRICIA


2957280





MCARTHUR, KAREN MAUREEN


4166583





MCBRIDE, TERRY WILLIAM


3892668





MCCARTHY, BRIAN JEROME


2212769





MCCLEAN, VICTORIA HUSTON


2559607





MCCLURE, KELLY MARIE


4911947





MCCOLL, ANDREW STUART


4499141





MCCORKLE, SHEILA VICHELE


5025572





MCCORMICK, DAVID MICHAEL


2757201





MCCUE, ELIZABETH A.


2962660





MCDANIEL, DARRELL ROY


4001756





MCDONOUGH, CYNTHIA ELWELL


2590156





MCDOWELL, RICHARD WILLIAM


1772623





MCGARR, ROBERT FRANCIS


4146668





MCGIVNEY, PATRICIA ANN


2746451





MCGOLDRICK, GREGORY KEVIN


4524682





MCGOWAN, FRANCIS JAMES


2977171





MCGRATH, STEPHEN JOHN


1404060





MCGRATH, KARLA CHRISTINE


3037181





MCKEE, CYNTHIA N.


1976372





MCLAUGHLIN, NEIL ALISTAIR


4959698





MCMANUS, ANNMARIE


2336543





MCMURRY, LAUREN BOTTE


4293676





[*52]MCNAMARA, ROBERT GRAHAM


4380374





MCQUAID, ANDREW MARK


4580361





MCWILLIAMS, MARY BAKER


4043782





MEDRANO, JOSELINA LOPEZ


4248597





MEEHAN, ALAN VICTOR


4390738





MEHTA, KORA MANYU


4872628





MENAR, PAULA ALEJANDRA


4249280





MENDOZA HOLGUIN, FELIPE


4632394





MENTI, JANET ANN


2387397





MERCED AGOSTO, CHARLEEN ENID


5147400





MERCIER, MATTHEW THOMAS


4663217





MERREN, LISA SABRINA


4149290





MERTSALOVA, NADEZDA


4656377





MESSINGER, MICHAEL JOHN


4748455





METZNER, CHRISTINE MARIE


2429983





MEYER, PATRICIA ANN


2680007





MEYER, PAUL HOOGNER


4075693





MEYER, JONATHAN WILLIAM


5026711





MICELI, FRANCESCO LUIGI


4733382





MICHELSEN, GREGORY


4389664





MICHENER, SCOTT DAVID


4103974





MIHALICH-LEVIN, LORI KAY


4372314





MILGROM-JASHEK, TAMMY


4475604





MILKS, WILLIAM EDWARD


2321792





MILLER, BRITTANY LEIGH


4903308





MIMOTO, STANLEY MASATOMO


4824108





MIN, BYUNG IL


2437093





MIN, BYUNGSUH


5144126





[*53]MINDE, LUCIA TARAMA


5194469





MINDLIN, MINDY


2637395





MINKIN, DAVID NORMAN


4345955





MINOR, STEPHANIE LAKESHA


4403853





MIRANO, ALEXANDER NICOLAS


2360261





MIRON, STEPHEN E.


1428937





MIRVILLE, ROMEL JOSEPH


4746970





MISTRE, RAPHAEL BORIS


5188156





MITCHELL, JAMES A.


3946910





MITCHELL, PETER HUGH


4525226





MITRO, MATTHEW THOMAS


4212254





MIURA, TAKATOSHI


4164414





MIYASATO, NAOTAKA


4701975





MIZUSHINA, AKEMI


2605822





MLYNARCZYK, ADAM


4630174





MOGBO, PETER CHIEDU


2844488





MOHAMED OSMAN, NURALIZA BINTE


4548996





MOHAMMED, HEIDI SASHA


5073267





MOHAMMED, AISHATU O.


4579165





MOLAN, FELICITY ANNE


5074133





MONACO, MARILYN M.


2473395





MONTT-OYARZUN, JOSE-SANTIAGO


4474383





MOON, HOJOON


4558342





MOON, JUNG-HAI


4705687





MOON, JEESUN


5167325





MOONEY, GERARD FRANCIS


5096359





MOORE, HAROLD CLAYTON


2563286





MOORE, SONJI ALISE


4054615





[*54]MOORE, ROBERT EDWARD II


4566493





MOORE, BENECIA BETTON


4244737





MORALES, RAUL II


4707592





MORAN, EDWARD KEVIN


2357382





MORENO, LUIS F.


2835627





MORGAN, HOLLY ANNE


5069919





MORIMOTO, CHIKAKO


4205555





MORRIS, JAMES J.


1616150





MORRIS, HENRY


2906683





MORRIS, LUCY RHIANNON


4917803





MOSES, ALEXANDER STEVEN


2567006





MOSES, ANTHONY JOSEPH


4857470





MOSS, MARCIA JANE SULLIVAN


2757474





MOSS, JONATHAN HENRY


4687430





MOTTO, ANNE-MARIE


4134862





MOY, HAWNYEA ABIGAIL


5092721





MOYER, JEFFREY GLENN


2810083





MOYNIHAN, AINE


5056478





MUELLER, DOMINIC JOHANNES


5046602





MULCARE, MICHAEL FRANCIS


2545556





MULLER, KIMBERLY ANN


4083440





MULLIKIN, JAMES EDWARD


4653408





MULVIHILL, LYNSEY MARY


4972709





MUNIZ, PAULA CECILIA


2891745





MUNOZ, INMACULADA


3002177





MURIAS, LAURA


4445490





MURPHY, THOMAS W.


1934496





MURPHY, TIMOTHY MICHAEL


2444552





[*55]MURPHY, TREVOR


4789632





MURPHY, THERESA MICHELLE


4841029





MURPHY, MATTHEW RAYMOND


4727566





MURRAY, JAMES PATRICK


3987922





MURRAY, JENNIFER LYNNE


4618419





MUTHUSAMY, SHREEYA


4478301





MUZZIO, JESSICA KYLE


2849941





MYER, MARY KATHERINE


2175636





MYYRYLAINEN-AWANY, HELI MARJO


2945855





NADD-MITTERRAND, GUILLAUME VENDEMIARIE


4071429





NADIS, DANIEL JACOB


1775436





NAGY, LOUIS


1688464





NAHAS, KHALIL CHARBEL


4220729





NAKAGAWA, TETSUHIRO


4612669





NANCE, JOHN BOATNER


4506184

NARDO, MARILYN LEE 

3057064





NASH, SAMUEL IZUMI


4940466





NASO, MICHAEL ALAN


2007946





NASTASI, NICHOLAS J.


1819408





NATARAJAN, RAJANI


4883211





NATHAN, RICHARD JEFFREY


2287548





NATIELLO, MICHAEL FRANCIS


2468320





NAVE, OPHIR


4404000





NAYAK, MEGHAN ELAINE


4935441





NAZARIO, SUE-ANN


2440279





NDUKA-EZE, ANTHONY NGOZI


2692978





NDULO, BEENE SEIPATI


3999083





NEDELIJKOVIC, KATARINA


4157327





[*56]NELSON, SABRINA ALYCE


2793099





NEMOTO, HIROSHI


4592754





NEMOTO, AI


4591228





NEPPL, MICHAEL THOMAS


4720645





NEW, SHERRI LYNN


2424323





NEWMAN, RONALD LOUIS


4666160





NEWMEYER, BARBARA ANN


2324028





NGUYEN, TAM TRINH


2755478





NGUYEN, YUNG TRI


4722849





NGUYEN, BOB QUANG TAN


4074704





NGUYEN, HANG THUY


4730917





NGUYEN, NAM DUC


5162714





NGUYEN, NGHI


4586319





NICHOL, MEABH OLIVIA


4976924





NICKLES, LAGRETTA DORAN


4446746





NICOL, TODD EVAN


2632776





NIELSEN, J SUSANNE


1890375





NIMAROFF, JAY MARTIN


3034261





NING, JIA CHERN


2140507





NISHIKAWA, KAZUMI


4216396





NJOKU, CHINEMEREM NWANKIRE


4613576





NKWONTA, BENJAMIN CHUKWUDI


2982601





NOEL, MARK MCDOWELL


4594107





NOGAY, ARLIE R.


4621876





NOLAN, CAROLINE SUSAN


4225785





NOLL, BEATRICE CORINA


2895407





NOREK, ALFRED MICHAEL


1330000





NORMAN, JAMES ROGER


2557742





[*57]NORMAN, ALVINA E


4304267





NORRIS, STEVEN PATRICK


2961472





NOUSIAS, OLGA VASILIOU


4260758





NWANERI, NNAMDI JAMES


4952099





NYDEGGER, MICHAEL WYLIE


4587564





NYSTEN, JANA VIKTORIA


4939005





NZIVE, ALEX MUTINDA


4687703





OAKLEY, SHAWN ANDREW


4910014





OBIDAIRO, THOMAS SIMEON OLUSEGUN


4259800





OBONIYE, CLAUDIA NKOLIKA


2804797





OBOT, THERESA ISIDORE


2940872





O'BRIEN, STEPHANIE MARIE


4531588





O'BRIEN, KRISTIE NOEL


4888889





O'CARROLL, RONAN PATRICK


4858775





OCASIO, SANDRO GEREMIAS


4710141





O'CATHAIN, FRANCESCA MADELINE


4333647





OCHILLO, FRANCELLA AWINO


4595476





OCHIS, MARILLA


2774131





OCK, MISUN


4453049





O'CONNELL, LINDA G.


2038958





O'CONNOR, THOMAS NEAL


1761790





O'CONNOR, CHRISTINE MARY


3929007





O'CONNOR, FRANK X.


3929924





O'DEA, DARRAGH LAIM


4562427





ODUJINRIN, DAMI Y.


2968303





O'FARRELL, DAVID PATRICK


4238515





OFFNER, LINDSAY DAWN


5080817





OGDEN, HEATHER ANN


4487526





[*58]OH, SANGKI


2634848





OH, JAECHANG


5184247





OH, GI HYOUNG


4640595





OH, SANG-JIN


4792982





OH, TAIWON


4425765





OH, SE-EUN


4200085





OHM, MIRA TAIHI


4461208





OHUIGINN, NIALL RUAIRI


5033758





OJONG, OLRICK MICHAEL


4970489





OKEDI, GINIKANWA CHINAEMEREM


4217949





OKEOWO, OLUWATOBI ABEGBE


5082730





OKEREKE, PATRICIA NKONYE


4613568





OKOJIE, IDEMUDIA JOSEPH


4705406





O'LEARY, JOHN MARTIN


2597821





OLIVER, MILTON MCK


1923572





OLIVEROS, MA. LOURDES EVELYN BALBIN


4636965





OLSEN, MARY ANN


2402238





OLSTAD, PER WILLIAM


4858882





O'NEILL, MARY ELIZABETH


4376778





ONG, EDWARDSON LEE


4986758





ONYEMENAM, AWELE FRANCES


4020202





OPPY, JAMES DALE


4302725





ORAZEM, GEOFFREY BRYON


5201173





ORDOUKHANIAN, NANCY


3899655





ORIHARA, YASUTAKA


4613949





ORR, ANDREA DENISE


4225082





OSEPCIU, LIGIA-MARIA


4679395





O'SHEA, MICHAEL JOHN


2219285





[*59]O'SHEA, KERRY ANNE


2962157





O'SHELL, KEVIN HAROLD


2703023





OSTERMAN, LAWRENCE JAY


2036424





OSTROVITCH-LEVI, ILIT


5067848





O'SULLIVAN, THOMAS PATRICK


1779826





OSZUSTOWICZ, MELISSA ANN


2991446





OTCHIE, ANDREW AKUAFO


4951349





OTOKWALA, GOMILUK JOHN


4899654





OTONGLO, CAROLINE AWUOR


4704920





OVIL, HILLA


4031654





OVSIEVSKY, MICHAEL JOHN


4432092





OWEN, JAMES CURTIS


4390993





OXLADE, EMMA AMELIA


5123237





OZKAN, MURAT EROL


5157417





PACKMAN, SARA JULIA


4896387





PADIEN, PAUL PATRICK


2726297





PAEK, SANG YUP


2589851





PAGANO, ALEXANDER RUSSELL


4260824





PAI, CHI-YUN


2340164





PAIK, GYESUN SARAH


4346391





PAIK, SYLVIA SU WEI


5049671





PAIS, CHERISSE SONYA


4796991





PALLADINO, PETER MICHAEL


4963450





PALLONETTI, KRISTIN STOOP


4748562





PAN, PEI-PEI


3024841





PANG, TI


2870582





PANG, HSIAO-WEI


4752648





PANKRATOV, ALEXANDER VLADIMIROVICH


2700375





[*60]PAREKH, ANISSA NALINIKANT


2732071





PARINGAUX, MAYUMI MONIQUE


5030960





PARK, HAE CHAN


2448504





PARK, ELLIS K.


4007571





PARK, KEUM SUB


4318788





PARK, YOUNGHO


4587929





PARK, KYUN JE


2947315





PARK, KYUNG SOO


3975828





PARK, SEONG-JOON


4578100





PARK, SUNG HOO


4404208





PARK, SEONG-SOO


4076493





PARK, JONG HYUN


4021200





PARK, SEUNGKYOO


4510137





PARK, JUN SEOK


4474011





PARK, SUNGSOO


4200093





PARK, ESTHER JUNG YUN


4498473





PARK, JI-HYUN


3033487





PARK, SANGHYUN


5137377





PARK, SEHYUN


4665923





PARK, SA-EUE


4997276





PARKER, SAMUEL ROBERT


1605070





PARKER, MEGAN


4638326





PARKS, KATHLEEN ELLEN


3966892





PASKALIS, ANNE MARIE


3975356





PASTER, EMILY KERN


3971801





PASTOR, BERNARD


2704195





PASUPULATI, MURALI KRISHNA


4268868





PATALKIS, DEBRA M.


2059111





[*61]PATEL, RUDHIR BAKULESH


4233714





PATEL, VIJAY K.


4505830





PATEL, ALPA UPENDRA


4580353





PATEL, AMIT D.


4741997





PATRICK, EFFIE AQUILA


4331807





PATTON, RICHARD EDMUND


4409389





PAUL, DANIELLE S.


4066130





PAVEL, JANICE


2631158





PAVLICA, DOROTHY M.


2112373





PAVLOV, WILLIAM MICHELSON


2193985





PAVLOVIC, NEVENKA


4617403





PAYOS, RANULFO VILLEGAS JR.


4845277





PEARLBERG, ALEX JAY


2912400





PEARLMAN, JEFFREY


2965275





PEASE, JOSHUA MARK


5010194





PEDRAZA FARINA, LAURA GABRIELA


4791265





PEKMEZOVIC, ALMA


5055801





PELLEGRINI, CECILE MARIE-CLAIRE


4945598





PELLY, NIALL ANDREW


4416756





PENG, YU-HSIN


5079116





PENG, SHUANG


4566519





PENG, HEYUE


5023478





PENG, CHENYUAN


4740734





PENSON, DOUGLAS ALAN


4524252





PENTZ, PETER ARTHUR


4857645





PEOPLES, TRAVIS ALAN


4939104





PERAULT, MATTHEW ZANDER


4869913





PEREZ-SOTO, HIRAM


2846947





[*62]PERGAMENT, EDWARD DAVID


3070570





PERL, MECHAL


4166856





PERLMAN, RANDY SCOTT


2108470





PERLMUTTER, ANDREW BENJAMIN


4991568





PERRY, NOEL CHRISTOPHER RODERICK


4133120





PERUTO, ANGELO CHARLES JR.


4127924





PETERS, PAULETTE LEMAY


2119295





PETERSON, JACLYN ANN


4916185





PETKOVA, ANNA SVETOSLAVOVA


4814976





PETRILLO, STEPHEN LAWRENCE


2994085





PEZZULLO, NIKOLE AGNES


2744308





PFEIFFER, EILEEN MARY


2534196





PFLUG, KEVIN JOSEPH


4476008





PHELAN, ROBERT J.


2919405





PHILIPS, HANNE


5021696





PICARIELLO, PASQUALE


1996479





PICHARDO, MARIO ALFONSO


2481125





PIEDRA FUENTEALBA, CARLA MACARENA


5060702





PIKE-BIEGUNSKA, EDITH MARIA


5034681





PILLER, KIERAN SEAN


5044672





PIPERSBURGH, DENISE JOAN


4268272





PISANO, FRANK III


2730372





PITTMAN, PAUL ARTHUR


2405512





PLANT, JEFFREY GRAY


1633445





PLANTIER, ERIC JOSEPH


4572137





PLATT, ROBERT C.


1766351





PLISNER, AMANDA GAIL


4923850





POLIN, ALAN J.


2362747





[*63]POLLANEN, ERIC MICHAEL


4212270





POLSKY, ERIC MICHAEL


4826947





PONGANUTREE, DANIYA


4922704





POPIEL, BRIAN ROBERT


2732147





PORTER, NEIL ROBERT JR


4212601





PORTIER, PHILIPPE PAUL


2474625





POSADAS, ALEJANDRO


2779833





POTTER, ELIZABETH RACHEL


5185434





POUSO, DAVID M.


3060043





POWELL, ALYSON DENISE


4714903





PRADO, TOMAS NICOMEDES


2006575





PRATT, BETHANY MARIE


4561056





PRATT, VICTORIA FRANCISCA


2951150





PRENDERGAST, BARBARA L.


1939891





PRENTICE, LESLIE FAITH


5141015





PRETORIUS, WILLEM LODEWIKUS


4076105





PRIESTAP, CHELSEA MORGAN


4911723





PRIEST-GOODSETT, NOAH WADE


4830584





PRIETO, ANA MARGARITA


2763795





PRINJA, MALLIKA


4123345





PRIOLA, VICTORIA CHRISTI


4125316





PUDEBAT, CECILE EGLANTINE PIERRETTE


5067681





PURCELL, WILLIAM JAMES


2724870





QU, ZAI HUA


4152997





QUIGLEY, PATRICIA M.


2177178





QUINN, BRIAN BERNARD


5033865





RABEY, ESTE VICCI


4637773





RADFORD, JENNIFER AMELIA


5038310





[*64]RAETHER, CHARLES VON


3006632





RAFFERTY, JOCELYN JEAN


4935508





RAHBAR-DANIELS, DAMON RYAN


4351177





RAHMAN, KAZI MUINUR


4442315





RAHMAN, NADIA


5138862





RAHNER, NORA MAUREEN


4397931





RAI, MAHESH


4956728





RAINEY, ERIC EDWARD


4868980





RAMIREZ, INGRID MARIA


4302188





RAMLAKHAN, PURNIMA DEVI


4036489





RAMUNDO, CRISTINA ELODIA


4764270





RANDAZZO, GREGORY ANTHONY


4769766





RANIERI, CHRISTOPHER M.


1939206





RAO, SUJEET BHIMSEN


4857686





RAO, SAI PRASAD


5095120





RAPPORT, STEPHEN RONALD


1821438





RASKAS, ROBERT ANDREW


2961951





RASTOGI, ANIRUDH


4733317





RASUL, SALMA PIR TILLAH


3930278





RATHET, BROOKS CHARLES


4332516





RAULERSON, WILLIAM JOHN


4905014





RAY, KAUSHIK


4474441





RECORD, JAMES MICHEAL


4970778





RECORD, KATHERINE LOUISE


4901559





REDSTONE, KIMBERLY MUTCHNIK


4450334





REESE, LAMINE MANUEL


4517090





REGAN, CHRISTOPHER T.


1775345





REGAN, BRIAN GERARD


4341509





[*65]REIMANN, VICTORIA ANN


4792339





REISMAN, CHARLES P.


2348050





RENALDO, DONALD PHILIP II


4198784





RENAUD, LIZANNE WALDNER


3960804





RENNER, THOMAS


2997443





REWAK, ROBERT SCOTT


5026778





REYES, JOHN ADELBERT LAMPANO


4901989





REYNA-SANTOS, CARMEN


4341145





RHALLY, NICOLAS


2179422





RHEE, HOCHAN


4168027





RIBAUDO, RONALD SALVATORE


4244026





RICHARDS, JOANNE SUE


4211777





RICHARDSON, DAVID KEITH


4278719





RICHMAN, BRUCE BERNARD


4161105





RIDDELL, CHRISTIAN JOHN


5071899





RIEDEL, KELLY CUNNING


4672002





RIFKIND, STEVEN ARNOLD


2454486





RILEY, DANIEL PATRICK


4685186





RILEY, ELIZABETH CAROLE


4918314





RIM, SUNG BOK


2980662





RIMER, ALEC ANDREW


2412377





RINKO, PAUL JOSEPH


2365211





RIPPER, ERIC BERNARD


3026663





ROBERT, OLIVIA MARIE


4077269





ROBERTS, ROSEMARY GERASIA


1645514





ROBERTS, NORMAN ANTHONY II


2833945





ROBERTS-JENKINS, RACHEL


4756573





ROBERTSON, OWAIN HUW


5129374





[*66]ROBINSON, VIRGINIA RUTH


4255428





ROBOTHAM, JOHN ANSEL


4048591





ROCHAT, FLORIAN ANDRE


4955662





ROCHE, THOMAS M.


1977354





RODRIGUEZ, MARCELA MAYELA


4319018





ROGERS, CATHERINE ANN


2768182





ROGERS, CARLA JANE


4403614





ROGERSON, GEOFFREY STEPHEN


4746996





ROH, JANET HYONSON


4335881





ROHN, NANCY B.


1974864





RONIS, JENNY ELAYNE


4904702





ROOTHMAN, BENJAMIN RICHARD


2775831





ROSADO, ZULLY ALEXANDRA


4498481





ROSARIO-VILLANUEVA, LUIS A.


2333607





ROSEN, PETER


2301158





ROSEN, RONALD IRWIN


4205274





ROSEN, JONATHAN ADAM


3003068





ROSENBAUM, MICHAEL M.


2220432





ROSENBERG, BARRY E.


2040939





ROSENBLATT, PATRICIA


2015717





ROSENBLATT, AARON SCOTT


5146998





ROSS, ALAN JOHN


4260261





ROSS, PATRICIA A.


4592002





ROTHENBERG, DAVID MORRIS


2972404





ROTHFUS, KEITH JAMES


2692986





ROWEN, SALLY NICOLA


4026951





ROXAS, VINCENTE QUISUMBING


2222800





ROZANSKI, DONALD HENRY


2949527





[*67]ROZELLE, KIMBERLY LYNN


4710182





RUBENSTEIN, RICHARD WRIGHT


1130095





RUBIN, SUSAN J.


1837087





RUDOLPH, MANFRED HANS


4073540





RUEL, JAMES MICHAEL


3976016





RUPP-GUFLER, MELANIE MARIA


4587184





RUSSAK, KENNETH NEIL


2283760





RUSSELL, LAUREN CLARE


4331534





RUSSELL, JUSTIN CHARLES


4917746





RUSSELL, CIARA MARIA


4698379





RUSSO, JOHN SALVATORE


4172862





RUTTER, MARY ELIZABETH


1079276





RYAN, WILLIAM DAVID


4065769





RYBERG, ERNEST ARIEL


4720538





RYU, YOUNG WOOK


4557450





SABAITIS, FRANK T


4251120





SABATINO, MARY CLIFFORD


4576062





SAINTE-ROSE, FEDERICA DIVINE


4410106





SALAU, OLAKEMI SILFAT


5038120





SALZBERG, JERRY M.


2015667





SALZMAN, JAMIE ELLEN


4637674





SAMANIEGO, PAOLA


4662607





SAMI, SAJED AHAMMAD


4561189





SAMUELS, EMILY ANNE


4351359





SANCHEZ, RICARDO MENA


4052056





SANDGREN, MARTIN LARS


4513107





SANG, JIE


4965778





SANIN, KYRA MAURA


4535233





[*68]SANTIAGO, LETICIA JOY


2957439





SARDA, EVANGELINE MARIE


2750347





SAUER, ROGER P.


3863099





SAVAGE, JOANNE MARIE


4573861





SAVANI, SHILPEN SURYAKANT


4299210





SAWYER, SHANNON ELIZABETH


4920492





SAYEGH, JAMES JESSE


4637328





SCANNICCHIO, YOLANDA TERESA


4705109





SCHAEFER, HANS


2627560





SCHAFER, TODD DAVID


2333821





SCHEFLEN, DANIEL CLARK


4135083





SCHEULE, SCOTT DOUGLAS


4600193





SCHMUCKER, MELISSA


4198495





SCHNEIDER, ANAT SIDEMAN


2635951





SCHOELL, MICHAEL


4263307





SCHORLING, KATHRIN ELISABETH


4841649





SCHROER, SHARON MARIE


2162055





SCHULTZ, MELANIE ANNE


5172440





SCHUTZMAN, STEVEN J.


1950112





SCHWARTZ, JOSEPH BENJAMIN


4593422





SCOTT, ROBIN LEE


4166120





SCOTT, AMY ELISABETH


4708145





SCOTT, JENNIFER LEE


5134390





SCOTT, ANDREW JOSHUA SEBASTIAN


4726279





SCOTTON, JULIA L.


2063683





SCRIVEN, ANDREW JAMES


4798757





SEALEY, JAUNIQUE AILLEEN


4232211





SEARCH, TIMOTHY PATRICK


2782886





[*69]SEDGHINEJAD, SHADI


2764892





SEGGIE, BRAD DUANE


3942703





SEIBEL, ROBERT F.


2258218





SEIFERT, ELANA KATHLEEN


4151585





SENIOR, ADAM DAVID


4871828





SEO, YUNSOO


4503934





SEO, YOUNG


4229696





SEOK, HONG II


4465878





SERRY-KAMAL, WARA SUZANNE


4449468





SETT WONG, KAREN


4177739





SEXTON, THERESA MAUREEN


4380093





SGRO, APRIL LAWRENCE


2951804





SHAH, SAGAR VITHAL


4862272





SHAH, SHERYL


4967311





SHAIKH, AYESHA


4972840





SHANAHAN, MARIE ROCCAPRIORE


2879583





SHANDALOW, KEITH ALAN


4953519





SHAPIRO, MARTIN A.


1362276





SHAPIRO, LAWRENCE JOEL


1992874





SHARMA, JATINDER KUMAR


2686814





SHARMA, DHARMENDRA


4965893





SHARMA, RAJAT


4497277





SHAUGHNESSY, ROBERT JOHN JR


2361996





SHAW, ANTHONY WILLIAM


1808302





SHAW, ANDREW BART


2425213





SHELTON, COLETTE MARIE


2930204





SHEN, CHIHWEI


4604658





SHEN, CHUNG CHUAN


4569323





[*70]SHEN, LIUHUI


4812475





SHENG, ADA Y.


4651055





SHENG, HAIWEN


4986923





SHEPARD, PETER REID


2807485





SHERER, FRANK AUDEMARS III


4439352





SHERMAN, VALARIE ANN


2109379





SHERWYN, DAVID SCOTT


2694867





SHI, QINGSHAN


4216883





SHI, YVONNE YAT TING


4761789





SHI, HUASHUO


4930236





SHIBBANI, WALID KHALIL


4905832





SHIM, SEOG TAE


4474110





SHIMADERA, MOTOI


4420253





SHIMER, CAITLIN BRETT


4971511





SHIN, BONGSAM


4841466





SHIN, CHANG HWAN


4325767





SHIN, JUNG HOON


4595005





SHIN, DONG GYUN


4705620





SHIN, TAEHUN


5171210





SHIN, HYUN WOOK


4897955





SHIN, HYEON HWA


4873204





SHINAR, ADAM


4592622





SHIRAKI, JUNJI


4736062





SHIV, MOINA


2116044





SHOKER, SANVEER SINGH


4736039





SHOLLENBERGER, KYLE R.


4949038





SHOOR, AMIT K.


4754875





SHRAGER, IRA B.


2208833





[*71]SHU, YU


4932422





SHULAN, BRUCE CHARLES


2993210





SHUMAKER, CRYSTAL DAWN


4625554





SHUSTER, ALAN MARK


3001500





SIBAJENE, TWAAMBO MWAANDU


4204921





SIEGEL, ELLIE O.


4605937





SIEGEL TANNER, RESA JEAN


2189504





SIEK, AMANDA LEAH


4118030





SIEMERS, JOHN CHRISTOPHER


2680908





SIGLER, KIMBERLY ANN


2539690





SILVA, ANTONE R.


1794817





SILVERMAN, DARLENE JOY


2111326





SIMON, MICHAEL LOUIS


4313029





SIMONE REIS, MARIA GEMA


4880100





SIMPKINS, MARTINA


4488102





SINGER, MORRIS ABRAHAM


4974523





SINGH, NISHANT KUMAR


4850012





SINGLETARY, WENDY JARELLE


4710281





SINHA, SUHARSH


5185814





SITARZ, JULIA ANNE


4680633





SITOMER, DAVID JONATHAN


1865401





SJOLUND, ALLISON KENDALL


5126818





SKINNER, FREDERIC PARKHURST JR


3022126





SKINNER, STEVEN WALLACE


2841773





SKINNER, AMY LOUISE


4895652





SKLAR, RYAN MATTHEW


4978870





SKOUFARI, ELENI


5084132





SKYERS-JENKINS, SHARON ANGELA


5063482





[*72]SLATTERY, JILL S.


2333185





SLEZAK, SCOTT ANDREW


4022927





SMALLS, JOSEPH LEROY III


4859773





SMARTO, JOHN PETER


2316487





SMITH, ANNALYN GARRETT


4323697





SMITH, KEITH JOSEPH


2140697





SMITH, CHARLES HAROLD JR


4465811





SMITH, MARK OWEN


2903920





SMITH, DALE AMAR


3993136





SMITH, THEODORE KELVIN


2683456





SMITH, ADAM JAY


4226304





SMITH, KELLY ANN


4690541





SMITH, CIAN F.


4609483





SMITH, SCOTT ROYAL


5144332





SMITH, MEAGAN MARIE


4954475





SMOOT, CELIA DENISE


4094520





SNYDER, DEBORAH LYNN


2601508





SOBKIEWICZ, ERIK


2357846





SOMOZA, MANUEL ANTONIO


4690392





SONG, SUNG-JAE


2837011





SONG, BING


2837961





SONG, SUNGUK


4167342





SONG, WON HO


4978722





SONG, YUN C


4334181





SOO, MARYANNE


4726584





SOSA, JOSE LUIS


4957650





SOSNOWSKI, PAUL THADDEUS


4756169





SOSTRE-OQUENDO, SHIRLEY


2613669





[*73]SOTIRCHOU, MARIA-ELENI


4703716





SOTIROPOULOU, ANASTASIA


4912275





SOTTILE, ROBERT JOSEPH


2678571





SPARROW, DEVON RAECHEL


4583183





SPECTOR, DENNIS EDWARD


2545655





SPENCER, NATHANIEL LEE


4927869





SPINA, MICHAEL JEFFREY


2921930





SPITKOVSKY, JULIE


5042841





SPITZECK, MARISE HOSOMI


4722229





ST. JUSTE, HARROLD


4651402





STAJANO, SERAFINO


5097357





STALDER, MELISSA ANN


4756318





STAPELFELD, JULIA


4828109





STARRS, JOHN PATRICK


1777044





STEIGER, ANTON JOHANN


3884137





STEIN, ANDREW ROSS


4916235





STEIN, LEE RON


4769055





STEINBRECHER, NORA KRISTIN


4301131





STEMPLER, LARRY A.


1977123





STEPHANS, DEBRA KRADJIAN


3997285





STEPHENS-FLORES, JILL NOEL


4991899





STEPHENSON, LEON


4207221





STEPURA, MATTHEW JOSEPH


4780623





STERNBERG, ALINE


5011556





STEVENS, REBECCA


2746972





STEWART, GWYNETH GAIL


1839588





STEWART, LAURIE KATHERINE


4302378





STIRLING, KAREN ANN


2683316





[*74]STITH, CLARK DOUGLAS


2436244





STIVALY, CHRISTINA


5011192





STOKKE, KARI


5041876





STONE, JOHN ALEXANDER


2143667





STONNER, JOHN PHILIP


2422376





STOTLAND, DANYL MYRON


2969467





STRNAD, SONYA ANN


4016341





STRUCK, HEATHER C.


1985746





STUCKER, ZANE RYAN


3033438





STURDIVANT, JOCELYN MARCIA


2694693





SU, ALICE CHING-TING


4651378





SU, XIN


5159215





SUH, DONG-HEE


2794014





SUH, JUNE YOUNG


4590261





SUH, HEE SUK


4204434





SUI, YUWEI


4876041





SULLIVAN, TERESA A.


2192128





SULLIVAN, ROBERT F.


2274132





SULLIVAN, KATHLEEN MARIE


2970499





SULLIVAN, MARVELLE ELIZABETH


4502407





SUMMERS, DIANE SUE


2450054





SUN, FENGLI


4174462





SUN, YUJI


2966182





SUN, XIAOJIA


4705851





SUN, YAN


5192232





SUNG, BONG-KYUNG


4126819





SUPERFINE, BENJAMIN MICHAEL


4344057





SUTHERLAND, IAN WILLIAM


3945573





[*75]SWAMY, MADHAVI


4919007





SWISS, JONATHAN


3863941





SY, GREGORY MICHAEL


4534855





SY, FREDERICK HOWARD LIM


4733358





SYNN, SEUNG-KOOK


3893922





SYSOIEV, MAKSYM


4833695





SZEFC, CHRISTOPHER RICHARD


4407284





SZYMANSKY, MELISSA LYNN


4957536





TACY, JAMES MITCHELL


2794238





TAGGART, BRIAN FRANCIS


4930921





TAGLIERI, KELLY ANN


3005873





TAHSUDA, JOHN


2900587





TAKAHASHI, NAOKI


2543841





TAKAHASHI, SHUHEI


4066023





TAKAHASHI, YASUHITO


4523122





TAKURA, TAMOTSU


2739258





TAN, ESTHER YIT-FERN


2945731





TAN, JORDAN JULIUS


4212163





TAN, SWEE LIN CORRINE


4966008





TAN, TERENCE KY WON


5135322





TAN, CHUNHUA


4449971





TAN, SZE YAO


5134424





TANEJA, HENNA


5174982





TANENBAUM, TZVI SHMUEL


4971768





TANG, JIE


3987831





TANG, MISI


4444568





TANG, LIANG


4231742





TANG, KWOK LEUNG


3998846





[*76]TAO, YELIN


5035522





TASSONI, TATIANA


4165114





TAVARES, SILVIO-ORLANDO RENAUD


2873644





TAWA, MARIANNE


4155156





TAYAB, FAIZA


4175527





TAYE, YITAYEW ALEMAYEHU


4385266





TAYLOR, JOHN STEPHEN


5070107





TEAGUE, JOEL R.


1810191





TEELING, WILLIAM CHARLES


5014337





TEISSIER, CEDRIC


4230678





TESCH, AMY NICOLE


2835767





THAM, SOONGMENG EDWIN


2416691





THEWLIS, EMER


4931416





THOENY, ANN DESIREE


4400461





THOMAS, NORMAN OSCAR


2727519





THOMPSON, KAREN RACHEL


2776490





THORN, BRIAN M.


3022324





THURSTON, CHRISTINE ANN


4587754





TIAN, JING


4079257





TIBBITS, STEPHANIE A.


4506341





TIERNEY, THOMAS JOSEPH


2569846





TIETJEN, RHONDA ARMSTRONG


3040805





TING, TZU FEI PHILIP


4624417





TINTI, NATHALIE DIANE


3063161





TOLBOE, MCKAY RONALD


4732798





TOLEDANO, REAGAN LEVERT


4976494





TOLEDO, PATRICIA ALVES DE


4498861





TOMAINE, SUSAN MICHELE


4155545





[*77]TOMOI, JUNYA


4712139





TORIKAI, MASAO


3892759





TORRE, JOSEPH WILLIAM


5085113





TOUSSAINT, ETIENNE CLEMENT


5132469





TRAGUS, REGINA DONNA


2126654





TRAINA, KARL ROCCO


3947496





TRAINER, MARY HIRO


3018298





TRAN, WYNN PHUONG


5129176





TREASURER, ANITA


2712701





TREISER, ADAM PHILIP


4665139





TRICKEL, DANIEL JOHN


4517744





TRIMMER, ROCHELLE FLEUR


4828737





TROUTMAN, CHARLA LOUANN


2946853





TSAI, CHI CHI


5168422





TSAI, CHANG-HSIEN


4734158





TSANG, ASTRID ELAINE PEI-HUA


4662052





TSHIONYI, MAKAMBO


4255444





TUCKER, JOSHUA SCOTT


4871281





TUSEK, MARTINA DOBROMILA


4332086





TUTALO, JOHN JOSEPH


4869129





TWIST, RONDINE C.


4168019





TWOHIG, DEIRDRE ANN


4849451





TZENG, GOANG SHANN


2768190





UDA, MAKOTO


5050240





UNGAR, SHARI


4475919





URBANOWICZ-MULCAHY, LYNNE J.


2388304





URIBE BERROCAL, BEATRIZ INES


4862926





UZAN, NICHOLAS


4240255





[*78]VACCARINO, TONI MARIE


2912467





VAIDYAN, SURIYA KUNCHANDY


4679700





VAN, QUOC BA


4840773





VAN DEN BERGHE, FREDERIC MARIE


4471264





VAN LEIDEN THRASHER, YVONNE F.


4493763





VAN LENTEN, JASON PAUL


4115838





VANDENASSUM, BAUDOUIN M.


1268929





VANDERKOOI, BONITA MASLAR


2409290





VARGAS, ALFREDO IGNACIO


4860037





VATTI, HIMA NAIDU


3020716





VAZQUEZ, PETER JOSEPH JR.


3068772





VEASEY, ROBYN ANNE


4255006





VEERARAGOO, NATARAJAN


4749719





VEKRIS, IOANNIS S.


2186260





VETTE, LUCINDA MARY


3973807





VICAIRE, PETER SCOTT


4902201





VICKERIE, LUTISHA STACIA


4926945





VIDAL-NAQUET, CAROLE


4494290





VIDLER, GREGORY PAUL


4152146





VIKTOROV, ILIA ALEXANDROVICH


5151865





VILAPLANA, LIVIA


4632188





VILLA, ELISA LAUREN


2207231





VILLAGELIU, ALBERTO EDUARDO


3049673





VILLAMOR, MARY ANN LAZO


4842613





VLIETINCK, TINE MIEKE


4824793





VOLKERT, DONALD JOSEPH


1854306





VOLLBRECHT, JAMES LOUIS


2369577





VOLOCHAY, ELENA


4149753





[*79]VON ARX, ERIC


2799831





VON HOLST, FRIEDRICH KONSTANTIN NIKOLAUS


2892149





VON KOHORN, TARA LYNN


4428363

VOSPER, PAUL ANDREW 

2642528





WADE, JANE ABNEY


2652329





WADE, GORDON BRIAN


4851572





WAITS, KATHLEEN


2412682





WALDO, RICHARD EDWARD


4357141





WALLMAN, TODD ANDREW


2707271





WALLY, BARBARA ANNE


4329983





WALSH, TARA KATELYN


4973871





WAN, YANG


4809752





WAN, HONGYE


5157870





WANG, YI-JEN


2432490





WANG, SANGHAN


4309639





WANG, ERIC MIN-CHIUAN


4359048





WANG, NA


4336913





WANG, JIANXUE


4493284





WANG, BI


4751632





WANG, CHIH-TANG


4571063





WANG, NAN


4873212





WANG, FANG


5156146





WANG, JIA EN GRACE


5021910

WANG, TRACY 

4818845

WANG, LEI 

5161989





WANG, YILIU


5096763





WARING, EMMA JANE LOUISE


4149589





WARREN, BRUCE K.


4731857





WATANABE, HIROKI


4170551





[*80]WATANABE, IZUMI


4329124





WATERS, MEGHAN ELIZABETH


5007190





WATSON, BEVERLY JEANNETTE


3041860





WATSON, SARAH FLORENCE


4149621





WAYLAND, EDWARD WILLIAM


2609162





WEE, HSIANG-LING


4297552





WEEDEN, THEODORE JOHN JR


2179851





WEINER, JAY ALAN


2579746





WEISMAN, MITCHELL ARTHUR


2400836





WEISS, BEATA ISABELA


3041738





WEITZ, JARED MICHAEL


4248092





WELLS, JOANNE


5061908





WENG, YA-HSIN


4256897





WHITAKER, JONATHAN JAMAAL


5181698

WHITE, ELIZABETH ANNE 

2773604





WHITE, NICOLA CLAIRE


4530994

WIECHMANN, MELISSA WATT 

4345005





WILCOX, GALEN DRAUGHON


3970787





WILDFEUER, JUDITH MATTHEWS


2638617





WILKENS, DANIEL ERNEST


4899134





WILLEMSEN, STEFAN ARNOLD


3876265





WILLIAMS, WILLIE JAMES


2467306





WILLIAMS, NISHA GLORIA


4960035





WILLIAMSON, LEAH MICHELLE


4606299





WILSON, TODD SPENCER


4117420





WILSON, MARTIN LOUIS


4523940





WINDON, JAMES ROBERT


5165253





WINGATE, DONNA USANA


3024528





WINNEKER, JOSHUA DAVID


4232963





[*81]WIRTNER, MICHELLE T


4271425





WISE, COREN JAY


4617346





WISEBERG, ADAM ISAAC


2925394





WISTREICH, CARL GREGORY


2707529





WITT, ROBERT MARTIN


4595252





WOHLERS, DONALD JR.


2644359





WOJCICKI, EDWARD JAMES JR


2899748





WOLCHOK, STEPHANIE SUZANNE


4244463





WOLF, DAVID SCOTT


4073326





WOLF, HEIKE


4028692





WOLINSKY, ALLEN ARTHUR


2817484





WON, TINA JIE


4852042





WONG, YIKWAI


5195896





WOO, CYNTHIA YING


2919744





WOO, SUNGYOP


4865226





WOO, YOUNG DON


4964441





WOOH, JONG-CHAN


2655868





WOOSNAM, AUDREY NICOLE


4906558





WRIGHT, MELVIN MICHAEL JR


4449963





WRIGHT, REBECCA JANE


4701983





WU, YU-HUA


4754941





WU, WEN-I JENNIFER


4734505





WU, XIAOXIN


5034566





WYATT, JACOB ROBERT


2593713





WYLER, ARETAE ORTIZ


4594875





WYMAN, JULIA CREMIN


2904282





XI, ZHENGZHENG


3007549





XIANG, XIUFENG


5176730





[*82]XIANG, SHANG


5065677





XIAO, MENG


5167978





XIONG, XUEPING


4638524





XU, QINGHUA


4390753





XU, MUCHUN


4966297





XU, WENBO


4956603





XU, CHENGJIN


5145016





XUE, JIE


5172614





YAGAI, YUZO


4846861





YAMAMOTO, KAZUTO


4695631





YAMAMOTO, CHIHARU


5116892





YANG, DOOHYEON


4219853





YANG, TAI-HUA


4595146





YANG, KISHIL


4448270





YANG, JUNG HUN


4890612





YANG, BO RAM


4870796





YANG, ZI


5138847





YANG, XI


5003694





YANG, YANG


5070743





YAO, PINGPING


4531018





YAO, JIAN


4605655





YASUI, MASAKI


4290805





YE, QING


4613980





YENIARAS, CEM MUSTAFA


4938015





YI, YUNLING


4926119





YIGA, SHAFIR HAKEEM


4632550





YIIN, FRANK CHANG HUA


2127280





YO, KYONG JIN


4271953





[*83]YOHN, SALILA


2821734





YOO, KYOO JONG


2851012





YOO, SEUNG JAE


4473989





YOO, TAESEOK


4897575





YOON, SANG-JICK


2904159





YOON, TED KI


2218345





YOON, BAE KYUNG


4354171





YOON, SANGSOO


2878122





YOON, HEE-WOONG


2903276





YOON, DONGSUP


4442380





YOON, CHAN


4173829





YOON, IN SOO


5088851





YOON, VHANG EUN


4879607





YOON, SEONJOO


4912358





YOSHII, YASUSHIGE ROBERT


4863015





YOU, CHAO


4776548





YOUNG, CHUN-CHI


2655181





YOUNG, SASKIA


4228367





YOUNG, CATHERINE LONGWORTH


4805669





YOUSSEFIAN-AFNAN, SHARIM


4351136





YOUSUFF, RUFIATH


4663969





YU, HWAN DONG


2853356





YU, HYUNGJUN


4761664





YU, JING


3041449





YU, CHIH-HUANG


4642229





YU, JIAYI


5125455





YU, LOGAN


4997953





YU, XIAOMING


5122155





[*84]YUN, KENNETH YOUNG-GAK


2265262





ZABALET, JEFFREY


4496873





ZACHARIASEWYCZ, ADRIAN YAROSLAW


4383147





ZAGER, CARMEN LOUISE


4170437





ZAGHI, AYDA


5136734





ZALES, ALLISON SCHWARTZ


2601532





ZAMPRELLI, PASCAL NICHOLAS


5047014





ZAVELOVICH, JULIE ALEKSANDRA


4515938





ZEC, MARY CATHERINE


4203303





ZEGGANE, THOMAS MATHIEU


4676896





ZELLER, ERIC CARL


4077509





ZEMSKY, DANIEL ERIC


4595468





ZHANG, JIE


3895901





ZHANG, JANE


3043213





ZHANG, SHUHUA


5065354





ZHANG, YING


5092002





ZHANG, LINGLI


4956801





ZHANG, WENLIANG


5183983





ZHANG, RAN


4966222





ZHANG, LIANG


4971156





ZHANG, TAISU


5017983





ZHANG, KAIYUN


4742466





ZHANG, XINFENG


5180153





ZHAO, HONGBO


4837548





ZHENG, XILIN


4323978





ZHENG, XIAOJIN


4813804





ZHONG, WENYA


4354296





ZHONG, YUEPING


4831012





[*85]ZHOU, ZHENG


4967444





ZHU, LIHONG


3036506





ZIMNICKI, THEA BINGHAM


5170451





ZUBA, JEREMY EDWARD


4027330





ZUNIGA-GOLDWATER, BIANCA ESTHER


4806014






ENTER:
Footnotes

Footnote 1: We further observe that, over and above the biennial registration requirement, every New York attorney also has an affirmative duty to keep the Office of Court Administration apprised of his or her up-to-date contact information (see Rules of Chief Admin of Cts [22 NYCRR] § 118.1 [f]).